KRISPY KREME DOUGHNUT CORPORATION
FRANCHISE AGREEMENT
BASIC TERMS

A. Effective Date      (Insert date Franchisee      executes the agreement):   
B. Franchisor:  Krispy Kreme Doughnut Corporation, a North Carolina corporation 
C. Store Number:    D. Store Address:    E. Store Type & Initial  _____________
Factory Store  $50,000    Franchise Fee:  _____________ Hot Shop  $30,000     
_____________ Fresh Shop/Kiosk  $20,000  F. Franchisee:      Franchisee’s
Address:        Telephone:    Fax No.:     E-mail Address:      G. Principal
Owners:    H. Managing Director:    I. General Manager:    J. Term: The time
period commencing on the Effective Date and expiring 15 years after the
Effective Date.


Franchisor:      (initials)    Franchisee:      (initials) 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

           Page 1. BACKGROUND  1 2. DEFINITIONS  1 3. ACKNOWLEDGMENTS,
REPRESENTATIONS, AND WARRANTIES  5 4. GRANT OF FRANCHISE  7 5. FRANCHISOR’S
RESERVATION OF RIGHTS  7 6. SITE SELECTION  8 7. LEASE OR PURCHASE OF SITE  9 8.
STORE DEVELOPMENT  9 9. BUILDING, EQUIPMENT, FIXTURES, FURNISHINGS, SIGNS AND
SUPPLIES  10 10. COMPUTER SYSTEM  11 11. STORE OPENING  12 12. CAPITAL
IMPROVEMENTS  12 13. INITIAL FRANCHISE FEE AND ROYALTIES  13 14. TRAINING AND
GUIDANCE  14 15. SYSTEM STANDARDS  14 16. MARKS  15 17. CONFIDENTIAL
INFORMATION  16 18. PATENTS AND INVENTIONS  17 19. WORKS OF AUTHORSHIP AND
COPYRIGHTS  18 20. EXCLUSIVE RELATIONSHIP  19 21. COMPLIANCE WITH LAW  19 22.
MARKETING AND ADVERTISING  20 23. ACCOUNTING, REPORTS AND FINANCIAL STATEMENTS 
22 24. TRANSFER  22 25. SUCCESSOR FRANCHISE  25 26. TERMINATION OF FRANCHISE  26
27. EFFECT OF TERMINATION OR EXPIRATION  27 28. RELATIONSHIP OF
PARTIES/INDEMNIFICATION  30 29. MISCELLANEOUS  32 30. ACKNOWLEDGMENTS  35


EXHIBIT A         FRANCHISEE INFORMATION  EXHIBIT B  PRINCIPAL OWNERS’ PERSONAL
GUARANTY  EXHIBIT C  INVESTOR PERSONAL COVENANTS  EXHIBIT D  AUTHORIZATION FOR
ACH DEBITS OR CREDITS  EXHIBIT E  AUTHORIZED OFF-PREMISES SALES 


i

--------------------------------------------------------------------------------

KRISPY KREME DOUGHNUT CORPORATION
FRANCHISE AGREEMENT

     THIS FRANCHISE AGREEMENT (this “Agreement”) is made and entered into as of
the Effective Date by and between Franchisor and Franchisee.

1. BACKGROUND   1.1       Franchisor has developed, as a result of considerable
time, skill, effort, and money, a distinctive system for operating stores called
“Krispy Kreme Stores” that offer and serve a variety of doughnuts, beverages,
and other authorized products and services under the Marks.   1.2 Franchisor’s
Affiliate, HDN Development Corporation, owns the Marks and has granted
Franchisor the right to sublicense the Marks to its franchisees for their use in
operating Krispy Kreme Stores and Commissary Facilities.   1.3 Franchisor grants
Franchises to own and operate Krispy Kreme Stores and Commissary Facilites to
Persons who meet its qualifications and are willing to undertake the investment
and effort to properly develop and operate them.   1.4 Franchisee has submitted
a Franchise Application to own and operate a Krispy Kreme Store at the Site, and
Franchisor has accepted the application in reliance on all information
Franchisee has provided in connection therewith.   2. DEFINITIONS   2.1
Capitalized terms used in this Agreement have the meanings given to them in this
Section and in the Basic Terms.     Account – Franchisee’s bank account as to
which Franchisee has provided Franchisor with all appropriate account
information and from which Franchisee has authorized Franchisor to withdraw
funds by electronic funds transfers.     Affiliate – Any person that directly or
indirectly owns or controls, that is directly or indirectly owned or controlled
by, or that is under common ownership or control with the referenced person,
including parents and subsidiaries.     Authorized Off-Premises Sales – Sales to
wholesale customers pursuant to an express authorization by Franchisor, the
current form of which is attached as Exhibit E.     Basic Terms – The terms of
this Agreement set forth on the Krispy Kreme Doughnut Corporation Franchise
Agreement Basic Terms section on the first page hereof.     Brand Fund – As
defined in Section 22.     Commissary Facility – A manufacturing facility for
doughnuts and other Products that are supplied to Hot Shops and Fresh
Shops/Kiosks. Commissary Facilities are not used for retail sales, but may
distribute and sell to wholesale customers, subject to Franchisor’s
authorization pursuant to the Commissary Facility Agreement.     Commissary
Facility Agreement – An agreement used by Franchisor to grant the right to
operate a Commissary Facility at a specific location.     Competitive Business –
A business, other than a Krispy Kreme Store or Commissary Facility, that: (a)
makes, sells or distributes yeast-raised doughnuts, cake doughnuts, or any other
types of doughnuts, miniature doughnuts, doughnut holes or any other bakery
products in any distribution channel to any customer for consumption or resale,
and such sales constitute ten percent (10%) or more of its total sales (or such
sales from any single location constitute 10% or more of the total sales of that
location) during any calendar quarter or calendar year; (b) sells coffee or
coffee drinks in any distribution channel to any

1

--------------------------------------------------------------------------------


customer for consumption or resale, and such sales constitute twenty percent
(20%) or more of its total sales (or such sales from any single location
constitute 20% or more of the total sales of that location) during any calendar
quarter or calendar year; (c) is the same as, or similar to, the Krispy Kreme
Store concept as it evolves over time; or (d) grants franchises or licenses, or
establishes joint ventures, for the development and/or operation of any business
referred to in (a) through (c), above. Restrictions in this Agreement on having
an Ownership Interest in a Competitive Business shall not apply to the ownership
of shares of a class of securities listed on a stock exchange or traded on a
public stock market that represents less than three percent (3%) of the number
of shares of that class of securities issued and outstanding.

Confidential Information – Certain confidential information relating to the
development and operation of Krispy Kreme Stores and Commissary Facilities,
which includes:

             (a)       methods, techniques, equipment, specifications,
standards, policies, procedures, information, concepts, and systems relating to
and knowledge of and experience in the development, equipping, operation,
outfitting and franchising of Krispy Kreme Stores and Commissary Facilities, as
well as expansion, growth and development plans, and prospects;   (b) marketing
and advertising programs for Krispy Kreme Stores and Commissary Facilities;  
(c) knowledge concerning the logic, structure and operation of computer software
programs which Franchisor authorizes for use in connection with the operation of
Krispy Kreme Stores and Commissary Facilities, and all additions, modifications
and enhancements, and all data generated from use of such programs;   (d)
specifications and standards for, and sources of, buildings, equipment,
furnishings, fixtures, signs, products, materials, supplies, and services
utilized in the development and operation of Krispy Kreme Stores and Commissary
Facilities;   (e) ingredients, formulas, mixes, recipes for and methods of
preparation, cooking, serving, packaging, and delivery of the Products;   (f)
information concerning sales, operating results, financial performance, consumer
preferences, inventory requirements, materials and supplies, and other financial
data of Krispy Kreme Stores and Commissary Facilities, and customer lists;   (g)
current and concluded research, development and test programs for products,
services and operations for use in Krispy Kreme Stores and Commissary
Facilities;   (h) the contents of any System Standards Manuals, System
Standards, and site selection criteria; and   (i) employee training, and
staffing levels.  

Development Agreement – If applicable, the Krispy Kreme Doughnut Corporation
Development Agreement pursuant to which Franchisor has granted Franchisee the
right to develop Krispy Kreme Stores and Commissary Facilities in the
Development Area and pursuant to which this Agreement has been executed.

Development Area – If applicable, the geographic area in which Franchisee has
the right to develop Krispy Kreme Stores and Commissary Facilities, as set forth
in the Development Agreement.

Factory Store – A retail sales facility with the manufacturing capability to
produce fresh doughnuts in accordance with System Standards. Additionally,
Factory Stores may have some capacity to supply fresh doughnuts to Hot Shops and
Fresh Shops/Kiosks.

Force Majeure – Any of the following events or circumstances: (a) fire,
earthquake, storm, hurricane, tornado, flood or other act of God; (b) war, act
of terrorism, insurrection, rebellion, riots or other civil unrest; (c)
epidemics, quarantine restrictions or other public health restrictions or
advisories; and (d) other similar events beyond the reasonable control of the
party.

2

--------------------------------------------------------------------------------


          

Franchise – The rights granted and the obligations imposed pursuant to this
Agreement that relate to the development and operation of the Krispy Kreme Store
at the Site.

Franchise Agreement – An agreement, such as this Agreement, used by Franchisor
to grant franchises for the operation of Krispy Kreme Stores at specific
locations (including all exhibits, riders, guarantees and other agreements used
in connection therewith).

Franchise Application – The application submitted by Franchisee for the
Franchise.

Franchise Disclosure Document – The franchise disclosure document required by
applicable law.

Franchisee – As defined in the Basic Terms.

Franchisor – As defined in the Basic Terms.

Fresh Shop/Kiosk – A retail sales facility with limited manufacturing
capabilities (e.g. icing and filling equipment), or no manufacturing
capabilities, that receives doughnuts from a Factory Store or a Commissary
Facility and finishes them as necessary to sell in accordance with System
Standards.

Fundraising – Sales of doughnuts, redemption cards, or coupons to charitable,
educational, and other nonprofit organizations restricted to those located
within the STORE’s local market area (as Franchisor may determine from time to
time) for resale (or giving) to consumers.

General Manager – The general manager of the STORE. The initial general manager
is identified in the Basic Terms.

Good Standing – The condition that Franchisee and its Affiliates: (a) are
current with all payments due to Franchisor, its Affiliates and suppliers; and
(b) are not in default of any of their obligations under this Agreement, any
Development Agreement (including any Development Schedule), any Franchise
Agreement, any Commissary Facility Agreement or any other agreement between the
parties hereto or any of their Affiliates.

Hot Shop – A retail sales facility with an impinger oven and limited
manufacturing capabilities (e.g., icing and filling equipment) that receives
doughnuts from a Factory Store or a Commissary Facility and finishes them as
necessary to sell in accordance with System Standards.

Immediate Family – The spouse, parents, brothers, sisters and children, whether
natural or adopted, of the referenced Person.

Initial Franchise Fee – As defined in Section 13.1

Krispy Kreme Store(s) – Stores which Franchisor or any of its Affiliates own,
operate or franchise and which use the Marks and the System. Krispy Kreme Stores
include Factory Stores, Hot Shops and Fresh Shops/Kiosks, but do not include
Commissary Facilities.

Managing Director – The person designated as managing director of Franchisee’s
business pursuant to Section 20.2. The initial Managing Director is identified
in the Basic Terms.

Marks – The current and future trademarks, service marks, logos, designs, trade
names, and other commercial symbols, together with all distinctive trade dress
elements, or combinations thereof, used by Franchisor to identify the sources of
goods and services offered and sold at Krispy Kreme Stores, including the
trademark and service mark KRISPY KREME®.

Net Sales – All the STORE’s revenue from food, beverages, and other products and
merchandise of any type whatsoever sold, whether or not produced at the STORE or
acquired from a third party, including Products purchased from other Krispy
Kreme franchises (regardless whether owned by Franchisee) and services rendered
at or away from the STORE (whether or not such sales are authorized by
Franchisor) or from any use of the Marks, recorded using the accrual basis of
accounting and otherwise in accordance with accounting principles generally
accepted in the United States. Without limiting the foregoing, and for

3

--------------------------------------------------------------------------------


          

the avoidance of doubt, “Net Sales” (a) includes all amounts Franchisee receives
or has the right to receive from the conveyance of products and services,
whether such sales are made for cash or cash equivalents (including credit,
debit and gift cards) or on credit terms, but excludes (i) sales and similar
taxes collected or which Franchisee has the right to collect from customers and
which Franchisee is required by law to remit to a taxing authority, (ii)
customer refunds, (iii) credits for product returns and (iv) sales or delivery
of products to other Krispy Kreme Stores or Commissary Facilities (regardless
whether owned by Franchisee), and (b) shall not be reduced by any charge or
other provision for uncollectible accounts. Neither the inclusion of any type of
revenue in the definition of Net Sales nor Franchisor’s demand or receipt of
Royalties or Brand Fund contributions on such revenues shall constitute waiver
or approval of any unauthorized sales by Franchisee hereunder, and Franchisor
reserves all rights and remedies with respect thereto.

On-Premises Sales – Sales conducted on-premises to retail customers visiting the
STORE.

Owner – Each Person (and permitted transferee of each such Person) holding: (a)
a direct or indirect, legal or beneficial Ownership Interest or voting rights in
Franchisee or any Affiliate of Franchisee that owns an Ownership Interest or
voting rights in Franchisee; (b) a direct or indirect, legal or beneficial
interest in this Agreement; (c) a direct or indirect, legal or beneficial
interest in the STORE; or (d) any other legal or equitable interest, or the
power to vest in himself or herself or itself any legal or equitable interest,
in the revenue, profits, rights or assets arising from any of the foregoing.

Ownership Interest – Any direct or indirect, legal or beneficial ownership
interest of any type, including (a) in relation to a corporation, the ownership
of shares in the corporation; (b) in relation to a partnership, the ownership of
a general or limited partnership interest; (c) in relation to a limited
liability company, the ownership of a membership interest; or (d) in relation to
a trust, the ownership of a legal or beneficial interest of such trust.

Payment Day – The day of the Week on which Royalties are due, which day
currently is Friday, but may be changed at Franchisor’s sole discretion.

Person – Any individual, corporation, limited liability company, general or
limited partnership, unincorporated association, cooperative or other legal or
functional entity.

Principal Owner – An Owner with an Ownership Interest in Franchisee of ten
percent (10%) or more.

Products – The current and future products that Franchisor authorizes to be
offered and sold at Krispy Kreme Stores, including (a) fresh doughnuts
(including, yeast-raised doughnuts, cake doughnuts, miniature doughnuts, and
doughnut holes, which doughnuts have various types and flavors of fillings,
glazes, or other coatings); (b) hot or cold fresh-brewed coffee beverages
suitable for immediate consumption; (c) hot or cold espresso drinks suitable for
immediate consumption; (d) frozen beverages suitable for immediate consumption;
and (e) such other products and beverages as we may determine from time to time.

Reporting Day – The day of the Week by which Franchisee is required to report
Net Sales to Franchisor, which day currently is Tuesday, but may be changed at
Franchisor’s sole discretion.

Restricted Person – Franchisee, its Owners and Affiliates, and members of the
Immediate Families of Franchisee (if a natural Person), and its Owners and
Affiliates.

Royalties – As set forth in Section 13.

Site – The location of the STORE with the street address identified in the Basic
Terms.

STORE – The Krispy Kreme Store of the type identified in the Basic Terms that
Franchisor authorizes Franchisee to operate at the Site pursuant to this
Agreement. The term includes all of the assets of the STORE, including its
revenue and income.

System – Those business formats, methods, procedures, signs, designs, layouts,
equipment, and mixes designated by Franchisor from time to time for use in
operating Krispy Kreme Stores and Commissary Facilities.

4

--------------------------------------------------------------------------------


        System Standards – The mandatory and suggested specifications,
standards, operating procedures and rules that Franchisor prescribes from time
to time for the operation of Krispy Kreme Stores and Commissary Facilities,
including the standards, specifications and other requirements related to the
purchase, preparation, marketing and sale of the Products; On-Premises Sales,
Authorized Off-Premises Sales; customer service; the design, décor and
appearance of the STORE; the maintenance and remodeling of the STORE and the
equipment, fixtures and furnishings therein; the use and display of the Marks;
the insurance coverage required to be carried for the STORE; the training of
STORE employees; the days and hours of STORE operation; and the content, quality
and use of advertising and promotional materials.     System Standards Manuals –
The documents and other media that contain the System Standards.     Term – As
defined in the Basic Terms.     Transfer or Transfer the Franchise (or similar
words) – The direct or indirect sale, assignment, transfer, exchange,
conversion, license, sublicense, lease, sublease, mortgage, pledge, collateral
assignment, grant of a security, collateral or conditional interest or other
encumbrance in or on, or other disposition, whether voluntary, involuntary, by
operation of law or otherwise, of this Agreement, of any interest in or right
under this Agreement, any form of legal or beneficial ownership interest in
Franchisee, or any form of ownership interest or right to participate in or
receive the benefits of the assets, revenues, income or profits of Franchisee’s
business, or any one or more other acts or events not covered by the foregoing
that Franchisor reasonably determines to be a form of direct or indirect
transfer, including: (a) any transfer, redemption or issuance of a legal or
beneficial ownership interest in the capital stock of, a membership interest in,
or a partnership interest in, Franchisee or any interest convertible into or
exchangeable for capital stock of, a membership interest in or a partnership
interest in, Franchisee; (b) any merger or consolidation of Franchisee, whether
or not Franchisee is the surviving entity, or any conversion of Franchisee from
one form of legal entity into another form of legal entity, or any sale,
exchange, encumbrance or other disposition of Franchisee’s assets; (c) any
transfer in connection with or as a result of a divorce, dissolution of marriage
or similar proceeding or a property settlement or legal separation agreement in
the context of a divorce, dissolution or marriage or similar proceeding, an
insolvency, bankruptcy or assignment for benefit of creditors, a judgment, a
corporate, limited liability company or partnership dissolution or otherwise by
operation of law; or (d) any transfer by gift, declaration of trust, transfer in
trust, revocation of trust, trustee succession, trust termination, discretionary
or mandatory trust distribution, occurrence of any event (e.g., death of a
person) that affects or ripens the rights of contingent beneficiaries, exercise
of a power of appointment, exercise of a withdrawal right, adjudication of
Franchisee or any Principal Owner as legally disabled, or upon or after
Franchisee’s death or the death of any of Franchisee’s Principal Owners by will,
disclaimer or the laws of intestate succession or otherwise.     Week – Any
consecutive seven (7) calendar day period that Franchisor may designate from
time to time, currently consisting of each seven (7) calendar day period ending
at 11:59 PM on each Sunday.   2.2 Other terms used in this Agreement are defined
in the context in which they arise.   3. ACKNOWLEDGMENTS, REPRESENTATIONS, AND
WARRANTIES   3.1 Franchisee acknowledges that Franchisee has read this Agreement
and Franchisor’s Franchise Disclosure Document and understands and accepts the
terms and conditions contained in this Agreement as being reasonably necessary
to maintain Franchisor’s high standards of quality and service. Franchisee
further acknowledges that the uniformity of those standards at each Krispy Kreme
Store is reasonably necessary to protect and preserve the goodwill of the Marks.
Franchisee acknowledges that Franchisee has conducted an independent
investigation of the business venture contemplated by this Agreement and
recognizes that, like any other business, the nature of the business conducted
by a Krispy Kreme Store may evolve and change over time, that an investment in a
Krispy Kreme Store involves business risks, and that Franchisee’s business
abilities and efforts are vital to the success of the venture. Any information
Franchisee acquires from other Krispy Kreme Store franchisees relating to their
sales, profits, or cash flows does not constitute information obtained from
Franchisor, nor does Franchisor make any representation as

5

--------------------------------------------------------------------------------


        to the accuracy of any such information or the likelihood of Franchisee
achieving comparable results. Franchisee acknowledges that, in all of its
dealings with Franchisor, Franchisor’s officers, directors, employees and agents
act only in a representative, and not in an individual, capacity. All business
dealings between Franchisee and such Persons in connection with this Agreement
are solely between Franchisee and Franchisor. Franchisee further acknowledges
that Franchisor has advised Franchisee to have this Agreement reviewed and
explained to Franchisee by an attorney.   3.2 Franchisee represents and warrants
to Franchisor, as an inducement to Franchisor’s entry into this Agreement, that
all statements Franchisee has made and all materials Franchisee has submitted to
Franchisor in connection with Franchisee’s Franchise Application for and
purchase of the Franchise are accurate and complete and that Franchisee has made
no misrepresentations or material omissions to obtain the Franchise. Franchisor
has approved Franchisee’s Franchise Application for a franchise for a Krispy
Kreme Store in reliance on each of Franchisee’s representations to Franchisor.  
3.3 Franchisee represents and warrants to Franchisor that Franchisee has the
authority to execute and deliver this Agreement and to perform Franchisee’s
obligations hereunder.   3.4 Franchisee represents and warrants to Franchisor
that this Agreement has been duly executed and delivered by Franchisee and,
assuming the due authorization, execution and delivery by Franchisor,
constitutes a legal, valid and binding obligation of Franchisee, enforceable in
accordance with its terms.   3.5 Franchisee represents and warrants to
Franchisor that Franchisee’s execution and delivery of this Agreement does not,
and Franchisee’s performance of its obligations under this Agreement will not,
with or without the giving of notice or the lapse of time or both, (a) conflict
with or violate its organizational documents, if applicable, (b) conflict with
or violate any law, statute, ordinance, rule, regulation, order, judgment or
decree applicable to Franchisee, or (c) conflict with, result in any breach of,
or constitute a default under, any contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which Franchisee is a party or by
which Franchisee is bound.   3.6 Franchisee represents and warrants to
Franchisor that: (a) Franchisee owns fee simple title to the real property and
improvements which comprise the STORE; or (b) if Franchisee holds a leasehold
interest in the STORE, Franchisee has or will have a binding and effective lease
with a lease term (plus renewal options) extending at least to the end of the
Term and otherwise conforming to Franchisor’s requirements in accordance with
Section 7.   3.7 If Franchisee is, or at any time becomes, a business
corporation, partnership, limited liability company or other legal entity,
Franchisee and each of its Principal Owners represent, warrant and agree that:
(a) Franchisee is duly organized and validly existing under the laws of the
state of its organization, and, if a foreign business corporation, partnership,
limited liability company or other legal entity, Franchisee is duly qualified to
transact business in the state in which the STORE is located; (b) Franchisee has
the authority to execute and deliver this Agreement and to perform its
obligations hereunder; (c) true and complete copies of the articles of
incorporation, articles of organization, operating agreement or principles,
partnership agreement, bylaws, subscription agreements, buy-sell agreements,
voting trust agreements, trust agreements and all other documents relating to
Franchisee’s ownership, organization, capitalization, management and control
(“Organizational Documents”) shall be promptly delivered to Franchisor for its
approval, which approval shall not be unreasonably withheld; (d) any and all
amendments, deletions and additions to Franchisee’s Organizational Documents
shall be promptly delivered to Franchisor for its approval, which approval shall
not be unreasonably withheld; (e) Franchisee’s activities are restricted to
those necessary solely for the development, ownership and operation of Krispy
Kreme Stores and Commissary Facilities in accordance with this Agreement and in
accordance with any other agreements entered into with Franchisor or any of its
Affiliates; (f) the Organizational Documents recite that the issuance, transfer
or pledge of any direct or indirect legal or beneficial ownership interest is
restricted by the terms of this Agreement; (g) all certificates representing
direct or indirect legal or beneficial ownership interests now or hereafter
issued must bear a legend in conformity with applicable law reciting or
referring to such restrictions; and (h) Franchisee will deliver to Franchisor a
Secretary/Clerk’s/Trustee’s Certificate

6

--------------------------------------------------------------------------------


  or other evidence satisfactory to Franchisor that the execution, delivery and
performance of this Agreement and all other agreements and ancillary documents
contemplated hereby or thereby have been duly authorized by all necessary action
by the corporation, partnership, limited liability company or other legal
entity, as applicable, and are within the legal powers of Franchisee’s trustee,
if Franchisee is a trust.   3.8       Franchisee and each of its Principal
Owners represent, warrant, and agree that Exhibit A is current, complete and
accurate. Franchisee agrees that an updated Exhibit A will be furnished promptly
to Franchisor, so that Exhibit A (as so revised and signed by Franchisee) is at
all times current, complete and accurate. Each person who is or becomes a
Principal Owner must execute an agreement in the form Franchisor prescribes,
undertaking to guarantee and be bound jointly and severally by the terms of this
Agreement, the current form of which is attached hereto as Exhibit B. Each
person who is or becomes an Owner, whether or not a Principal Owner, must
execute an agreement in the form Franchisor prescribes, undertaking to be bound
by the confidentiality and non-competition covenants contained in this
Agreement, the current form of which is attached hereto as Exhibit C. Each Owner
must be an individual acting in his/her individual capacity, unless Franchisor
waives this requirement.   3.9 The provisions of Section 3 constitute continuing
representations and warranties, and Franchisee and Franchisee’s Principal Owners
shall notify Franchisor immediately in writing of the occurrence of any event or
the development of any circumstance that might render any of the foregoing
representations and warranties false, inaccurate or misleading.   4. GRANT OF
FRANCHISE   4.1 Subject to the terms of and on the conditions contained in this
Agreement, Franchisor hereby grants to Franchisee the right to operate the STORE
during the Term and to use the Marks and the System in the performance of
Franchisee’s obligations under this Agreement.   4.2 Franchisee will faithfully,
honestly, and diligently perform Franchisee’s obligations under this Agreement.
Franchisee will continuously exert its best efforts to promote and enhance the
operation of the STORE and to maximize the sale of Products.   4.3 Franchisee
may not operate the STORE from any location other than the Site without
Franchisor’s prior written consent. If Franchisor consents to the relocation of
the STORE, Franchisor has the right to charge Franchisee for its expenses in
connection with the relocation.   4.4 Franchisee agrees that the STORE will be
under direct, on-premises management by a trained Managing Director or General
Manager or one of Franchisee’s other managers, all of whom must have completed
training to Franchisor’s satisfaction.   4.5 Franchisee agrees that the STORE
will not be closed for five (5) or more consecutive days without Franchisor’s
prior written consent.   4.6 In addition to selling the Products, Franchisee
agrees to offer and sell such other goods and services as Franchisor may require
from time to time in Franchisor’s sole discretion. Franchisee will not, however,
sell anything at, from or in connection with the STORE, other than the Products
and other goods or services Franchisor authorizes Franchisee to offer or sell.  
4.7 Franchisee may engage only in On-Premises Sales at and from the STORE and
Authorized Off-Premises Sales, and shall not engage in any other types of sales
or distribution of Products.   5. FRANCHISOR’S RESERVATION OF RIGHTS   5.1
Franchisor and its Affiliates (and their respective successors and assigns, by
purchase, merger, consolidation or otherwise) retain all rights not expressly
granted to Franchisee in this Agreement, including those with respect to Krispy
Kreme Stores and Commissary Facilities, the Marks, and the sale of Products,
including all rights Franchisor expressly reserves in this Section 5. Franchisee
waives, to the fullest extent permitted under applicable law, all claims,
demands or causes of action arising from or related to any of such activities by
Franchisor or any of its Affiliates.

7

--------------------------------------------------------------------------------


5.2       No exclusive territory, protection, or other right in the contiguous
space, area, or market of the STORE is expressly or impliedly granted to
Franchisee under this Agreement, and Franchisor reserves the right to operate
and to grant others the right to operate Krispy Kreme Stores at any location on
such terms and conditions as it deems appropriate. Franchisee acknowledges and
agrees that such Krispy Kreme Stores and Commissary Facilities may be in direct
competition with the STORE, without regard to any adverse effect on the STORE
and without any obligation or liability to Franchisee.   5.3 Franchisor reserves
the right to acquire, develop, and operate, or be acquired by, any company,
including a company operating one or more food service businesses (including
food service businesses selling doughnuts or coffee).   5.4 Franchisor reserves
the right to license, sample, sell, or market by any means whatsoever (including
the Internet) the Products and any goods or services identified by the Marks.
Such goods and services may be licensed, sampled, sold, or marketed in any and
all locations and venues, and through any method or channel of distribution
Franchisor deems appropriate in its sole discretion (including wholesale
distribution of Products to supermarkets, grocery stores, convenience stores,
and other retail outlets). Such sales may be in direct competition with the
STORE, without regard to any adverse effect on the STORE and without any
obligation or liability to Franchisee.   6. SITE SELECTION   6.1 Franchisee
acknowledges that, prior to signing this Agreement, Franchisee (with or without
Franchisor assistance) located, and Franchisor approved, the Site. Franchisee
acknowledges and agrees that Franchisor’s recommendation or approval of the
Site, and any information regarding the Site communicated to Franchisee, do not
constitute any acknowledgement, warranty or representation of any kind, express
or implied, including any warranty or representation as to the potential access,
visibility or profitability of a Krispy Kreme Store at that Site, or for any
other purpose. Franchisor’s approval of the Site merely signifies that
Franchisor is willing to grant a Franchise for a Krispy Kreme Store at that
location. Application of criteria that have appeared effective with respect to
other sites may not accurately reflect the potential for all sites, and, after
Franchisor’s approval of a site, demographic and/or other factors included in or
excluded from Franchisor’s criteria could change, thereby altering the potential
of a site. The uncertainty and instability of such criteria are beyond
Franchisor’s control, and Franchisor will not be responsible for the failure of
a site Franchisor has recommended or approved to meet expectations as to
potential revenue or operational criteria. Neither Franchisor’s approval of the
Site nor any assistance Franchisor may give Franchisee in identifying the Site,
constitutes a warranty or representation of any kind, express or implied, as to
the suitability of the proposed Site for a Krispy Kreme Store or for any other
purpose. Franchisee’s decision to develop and operate the STORE at the Site is
based solely on Franchisee’s own independent investigation of the suitability of
the Site for a Krispy Kreme Store.   6.2 Franchisee must also cause to be
prepared, and submit for approval by Franchisor, a site plan and any
modifications to Franchisor’s basic plans and specifications for the STORE,
including requirements for dimensions, exterior design, materials, interior
layout, equipment, fixtures, furniture, signs and decorating. Franchisee
understands that Franchisee may modify Franchisor’s basic plans and
specifications only to the extent required to comply with applicable ordinances,
building codes and permit requirements and only with Franchisor’s prior written
approval. Franchisor’s exercise of its right to approve the Site layout, to
approve any plans, to inspect the construction or conversion of the STORE shall
be solely for the purpose of assuring compliance with the System Standards and
shall not be construed as any express or implied representation or warranty that
the STORE complies with any applicable laws, codes or regulations (including the
Americans with Disabilities Act (“ADA”) or any other federal, state, or local
law or ordinance regulating standards for the access to, use of, or modification
of buildings for and by persons whose disabilities are protected by law) or that
the construction thereof is sound or free from defects. Franchisor’s criteria
for approval or disapproval do not encompass technical, architectural or
engineering considerations. Franchisor shall have no liability or obligation
with respect to the construction or conversion of the STORE.

8

--------------------------------------------------------------------------------


7. LEASE OR PURCHASE OF SITE   7.1       Franchisee must lease, sublease or
purchase the Site within one-hundred and eighty (180) days after the date of
Franchisor’s site acceptance letter. Franchisor has the right to approve the
terms of any lease, sublease or purchase contract for the Site, and Franchisee
agrees to deliver a copy to Franchisor for Franchisor’s approval before
Franchisee signs it. Franchisee agrees that any lease or sublease for the Site
must, in form and substance satisfactory to Franchisor, (a) provide for notice
to Franchisor of Franchisee’s default under the lease or sublease and an
opportunity for Franchisor to cure such default; (b) require the lessor or
sublessor to disclose to Franchisor, on its request, sales and other information
furnished by Franchisee; (c) give Franchisor the right on any termination or
expiration (without renewal) of this Agreement to assume the lease or sublease
without the lessor’s or sublessor’s consent; (d) give Franchisor the right to
enter the STORE to remove signs and other tangible property that embodies any of
the Marks or that contains or embodies patents owned by Franchisor or any of its
Affiliates, and provide that the lessor and/or sublessor relinquishes to
Franchisor, on any termination or expiration (without renewal) of this
Agreement, any lien or other ownership interest, whether by operation of law or
otherwise, in and to any tangible property, including any outdoor sign, that
embodies any of the Marks; and (e) require that the lessor and/or sublessor
acknowledges that Franchisor has no liability or obligation whatsoever under the
lease or sublease until and unless Franchisor assumes the lease or sublease on
termination or expiration of this Agreement.     Franchisee may not execute a
lease, sublease or purchase contract pertaining to the Site for the STORE or any
modification thereof without Franchisor’s approval. Franchisor’s approval of the
lease, sublease or purchase contract does not constitute a warranty or
representation of any kind, express or implied, as to its fairness or
suitability or as to Franchisee’s ability to comply with its terms. Franchisor
does not, by virtue of approving the lease, sublease or purchase contract,
assume any liability or responsibility to Franchisee or to any third parties.
Franchisee must deliver a copy of the fully signed lease, sublease or purchase
contract to Franchisor within five (5) days after its execution.   8. STORE
DEVELOPMENT   8.1 Franchisee is responsible for developing the STORE. In the
System Standards Manuals, Franchisor will furnish Franchisee with mandatory and
suggested specifications and layouts for a Krispy Kreme Store, including
requirements for dimensions, design, image, interior layout, decor, equipment,
fixtures, furnishings, construction materials, and signs. Franchisee
acknowledges that the System Standards Manuals do not contain the requirements
of any federal, state, or local law, code, ordinance or regulation (including
building codes, permit requirements, and regulations and the ADA or similar
rules governing accommodations for persons with disabilities). Franchisee is
obligated to have prepared all required construction plans and specifications to
suit the shape and dimensions of the Site and to insure that such plans and
specifications comply with all applicable state, federal, and local laws, codes,
ordinances, regulations (including building codes, permit requirements, and
regulations and the ADA or similar rules governing accommodations for persons
with disabilities). Franchisee is obligated to submit construction plans and
specifications to Franchisor for approval before construction of the STORE is
commenced and, at Franchisor’s request, to submit all revised plans and
specifications during the course of such construction with “as built” plans to
be provided upon completion. Franchisor may be willing to assist Franchisee in
developing the STORE by recommending engineers and architects and otherwise
furnishing information to assist Franchisee in developing the STORE in
accordance with Franchisor’s specifications.   8.2 Franchisee agrees, at its own
expense, to do the following with respect to developing the STORE at the Site:  
  (a) secure all financing required to develop and operate the STORE;     (b)
obtain all building, utility, sign, health, sanitation, business and other
permits and licenses required to construct and operate the STORE;     (c)      
construct all required improvements to the Site and decorate the STORE in
compliance with plans and specifications and designs Franchisor has approved;

9

--------------------------------------------------------------------------------


  (d) purchase or lease and install all required equipment, fixtures,
furnishings, and signs required for the STORE; and           (e)       purchase
an opening inventory of authorized and approved materials and supplies, certain
of which items must be purchased from Franchisor, its Affiliates, or suppliers
designated by Franchisor, all as described in the System Standards Manuals.  
8.3 Franchisee acknowledges that Franchisor is not responsible for, and shall
have no liability for, the architecture, design, engineering, or construction of
the STORE, for the STORE’s compliance with any federal, state, or local law
(including the ADA and any other federal, state or local law or ordinance
regulating standards for access to, use of the, or modification of buildings for
and by persons who are protected by law by virtue of such disability or whose
disabilities are otherwise recognized by law), for any errors, omissions or
discrepancies of any nature in any drawings or specifications with respect to
the STORE, or for any other matter relating to the development, use or operation
of the STORE, even if Franchisor assists in the development of the STORE.   9.
BUILDING, EQUIPMENT, FIXTURES, FURNISHINGS, SIGNS AND SUPPLIES   9.1 Franchisee
acknowledges that the Products, Marks, and System have established significant
prestige and goodwill and are well-recognized in the mind of the public and the
trade. In order to preserve such prestige and goodwill, Franchisee understands
and agrees that it is necessary and appropriate for Franchisor to closely
control the supply chain for all equipment (including production equipment and
fixtures, cash register, POS system and computer), fixtures, furnishings, signs,
delivery vehicles, raw materials (including doughnut mixes and coffee beans),
supplies, and any other items used or useful in developing or operating the
STORE or producing, marketing, or selling the Products or other goods Franchisor
requires Franchisee to sell.   9.2 Franchisee agrees to use in developing and
operating the STORE (and producing, marketing, and selling the Products and
other goods Franchisor requires Franchisee to sell) only the equipment,
fixtures, furnishings, signs, delivery vehicles, raw materials, supplies, cash
register, POS system, and computers and other items that Franchisor has approved
from time to time for Franchisee to use in conjunction with the STORE as meeting
its specifications and standards for quality, design, appearance, function and
performance in accordance with the System Standards. Any deviation from
Franchisor’s mandatory specifications and standards as prescribed by the System
Standards must receive prior written approval from Franchisor. Approval of any
item for use by Franchisor, its Affiliates, or other developers or franchisees
will not be construed as approval of such item for Franchisee’s use.   9.3
Notwithstanding Section 9.2, Franchisor may require Franchisee to purchase any
or all of the equipment, fixtures, furnishings, signs, delivery vehicles, raw
materials, supplies, and other items for the STORE directly from Franchisor or
its Affiliates or other suppliers it may designate from time to time. Franchisee
agrees to purchase all such items from Franchisor, its Affiliates or designated
suppliers, as Franchisor may require. Franchisee acknowledges and agrees that
Franchisor, its Affiliates and designated suppliers have the right to profit
from the sale of such items and that Franchisor does not act as agent,
representative or in any other intermediary or fiduciary capacity for Franchisee
in Franchisor’s relationship with any designated suppliers. Franchisee
acknowledges and agrees that (a) Franchisor and/or its Affiliates may receive
payments, fees, commission or reimbursements from designated suppliers and third
parties in respect to such purchases, (b) Franchisor and/or its Affiliates may
have investments in designated suppliers, and (c) Franchisor and/or its
Affiliates may profit from Franchisee’s purchases from designated suppliers.
Franchisor, its Affiliates and designated suppliers shall not be liable for any
delay in the delivery of ingredients as a result of any Force Majeure.
Franchisor, its Affiliates and designated suppliers may establish policies and
procedures from time to time for the allocation and distribution of items among
Krispy Kreme Stores and Commissary Facilities.

10

--------------------------------------------------------------------------------


9.4       All equipment (including production equipment), fixtures, furnishings,
raw materials (including doughnut mixes and coffee beans) that Franchisee
purchases from Franchisor, its Affiliates or designated suppliers shall be at
such prices and on such purchase terms (including credit, such as COD, and
shipping) and conditions as Franchisor, its Affiliates or designated suppliers
may determine from time to time. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
PURCHASE ORDER ISSUED BY FRANCHISOR OR ITS AFFILIATES OR DESIGNATED SUPPLIERS,
NEITHER FRANCHISOR, ANY OF ITS AFFILIATES NOR ANY DESIGNATED SUPPLIER MAKES ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY, FITNESS
FOR PARTICULAR PURPOSE OR OTHERWISE WITH RESPECT ANY ITEMS FRANCHISEE IS
REQUIRED TO PURCHASE FROM ANY OF THEM. NEITHER FRANCHISOR, ANY OF ITS AFFILIATES
NOR ANY DESIGNATED SUPPLIER WILL HAVE ANY LIABILITY FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH ANY SUCH ITEMS, INCLUDING
FRANCHISEE’S PURCHASE, USE OR RESALE OF ANY SUCH ITEMS.   9.5 In the event
Franchisor does not require Franchisee to purchase a particular item from
Franchisor, its Affiliates, or a designated supplier, Franchisee may purchase
such item from a supplier Franchisor has approved. If Franchisee proposes to
purchase any such item from any supplier who is not then approved by Franchisor,
Franchisee and the proposed supplier must submit to Franchisor all information
that Franchisor may request in order to determine whether to approve the
supplier. Franchisor will have the unconditional right to approve or disapprove
any proposed supplier, and Franchisor may approve a supplier conditionally.
Within thirty (30) days after Franchisor receives all requested information,
Franchisor will communicate to Franchisee in writing Franchisor’s decision to
approve or disapprove Franchisee’s proposed supplier. Franchisor will evaluate
proposed suppliers on their ability to comply with applicable standards,
specifications and procedures, and Franchisor will only approve those proposed
suppliers that meet Franchisor’s high standards. Franchisor may disapprove any
supplier who Franchisor previously approved, and Franchisee may not, after
receipt of notice of disapproval, reorder from any supplier Franchisor has
disapproved. Franchisor may prescribe procedures for the submission of requests
for approval and impose obligations on approved suppliers, which will be
incorporated in a written license agreement with the supplier. Franchisor may
obtain from Franchisee and/or such approved suppliers reimbursement of
Franchisor’s reasonable costs and expenses incurred in connection with the
approval process of the supplier’s compliance with Franchisor’s requirements.
Franchisee acknowledges and agrees that Franchisor does not act as agent,
representative or in any other intermediary or fiduciary capacity for Franchisee
in Franchisor’s relationship with approved suppliers. Franchisor may impose
limits on the number of approved suppliers. Franchisor has the right to monitor
the quality of services provided by approved suppliers in a manner Franchisor
deems appropriate and may terminate any approved supplier that does not meet
Franchisor’s quality standards and specifications, as may be in effect from time
to time.   9.6 Franchisee agrees to place or display at the Sites (interior and
exterior) only such signs, emblems, lettering, logos, and display materials that
Franchisor approves from time to time.   10. COMPUTER SYSTEM   10.1 Franchisee
agrees to use in the development and operation of the STORE the POS, cash
register/computer terminals and operating software (“Computer System”) that
Franchisor specifies from time to time. Franchisee agrees to install and use at
the STORE the Computer System that Franchisor specifies from time to time and to
transmit to Franchisor (and otherwise permit Franchisor to collect) in the form
and at frequencies it specifies from time to time, electronic information from
the Computer System. Franchisee also agrees to identify Product categories and
other items in the Computer System in a form that Franchisor specifies.
Franchisee agrees to install and maintain at the STORE a DSL or cable modem, or
similar means of networking, and dedicated line that Franchisor may use to
access sales information and other data on the Computer System. Franchisee is
responsible for maintaining a secure network environment consistent with this
Agreement and all applicable legal requirements.

11

--------------------------------------------------------------------------------


10.2       Franchisee acknowledges that Franchisor has developed specifications
for certain components of the Computer System and may modify such specifications
and the components of the Computer System from time to time. As part of the
Computer System, Franchisor may require Franchisee to obtain specified computer
hardware and/or software, including a license to use proprietary software
developed by Franchisor or others. Franchisor’s modification of such
specifications for the components of the Computer System may require Franchisee
to incur costs to purchase, lease and/or license new or modified computer
hardware and/or software and to obtain service and support for the Computer
System during the term of this Agreement. Franchisee acknowledges that
Franchisor cannot estimate the future costs of the Computer System (or additions
or modifications thereto) and that the cost to Franchisee of obtaining the
Computer System (including software licenses) (or additions or modification
thereto) may not be fully amortizable over the remaining term of this Agreement.
Within sixty (60) days after Franchisee receives notice from Franchisor,
Franchisee agrees to obtain the components of the Computer System that
Franchisor designates and requires.   10.3 Franchisee further acknowledges and
agrees that Franchisor has the right to charge a reasonable systems fee for
software or systems, modifications and enhancements specifically made for
Franchisor that are licensed to Franchisee and other maintenance and support
services that Franchisor or its Affiliates furnish to Franchisee related to the
Computer System.   11. STORE OPENING   11.1 Franchisee agrees not to open the
STORE for business until:     (a) Franchisor approves the STORE and site plan as
developed in accordance with Franchisor’s specifications and System Standards;  
  (b) All required training has been completed to Franchisor’s satisfaction;    
(c)       Franchisee is in compliance with all Franchise Agreements, Development
Agreements, and Commissary Facility Agreements, including the payment of the
Initial Franchise Fee and all other amounts then due to Franchisor;     (d)
Franchisor has been furnished with copies of all insurance policies required by
this Agreement, or such other evidence of insurance coverage and payment of
premiums as Franchisor requests or accepts; and     (e) Other items which
Franchisor may reasonably require have been furnished to Franchisor.   11.2
Franchisee must properly staff the STORE prior to opening. Franchisor will
supply at no charge an opening team that will assist Franchisee for a minimum of
seven (7) days in the opening of the STORE. However, if Franchisee is developing
several Krispy Kreme Stores or Commissary Facilities pursuant to a Development
Agreement, this team will be made available at no charge for the first Krispy
Kreme Store or Commissary Facility, one-half of a team will be made available at
no charge for the second Krispy Kreme Store or Commissary Facility, a field
consultant will be made available at no charge for the third Krispy Kreme Store
or Commissary Facility and a field consultant may or may not be made available
at no charge for any subsequent Krispy Kreme Stores or Commissary Facilities, at
Franchisor’s sole discretion. “No charge” means Franchisor will be responsible
for the team’s travel, room and board, and salaries, but Franchisee will be
responsible for all other charges or expenses.   12. CAPITAL IMPROVEMENTS   12.1
In addition to the requirements of Section 10 pertaining to the Computer System,
Franchisor may, from time to time, require Franchisee to make certain capital
improvements with respect to developing or operating the STORE, including: (a)
the acquisition of new equipment (whether for the Products or other goods
Franchisor requires Franchisee to sell or otherwise), fixtures, furnishings,
signs, delivery vehicles, or other fixed assets; (b) periodic remodeling; and
(c) replacement of obsolete or worn-out improvements, equipment, fixtures,
furnishings, signs, delivery vehicles, or other fixed assets (“Capital
Improvements”).

12

--------------------------------------------------------------------------------


Franchisee agrees to make such Capital Improvements as Franchisor may specify
from time to time in Franchisor’s sole discretion. Franchisee agrees not to make
any modifications to any required Capital Improvements without Franchisor’s
prior written approval. Franchisee further agrees that all intellectual property
rights to any such Capital Improvements, if applicable, will be the exclusive
property of Franchisor or its Affiliates.   13. INITIAL FRANCHISE FEE AND
ROYALTIES   13.1       Concurrently with the signing of this Agreement,
Franchisee agrees to pay Franchisor a nonrecurring initial franchise fee in the
amount specified in the Basic Terms (“Initial Franchise Fee”). The Initial
Franchise Fee is fully-earned, non-refundable, and payable to Franchisor on the
Effective Date.   13.2 On or before the Payment Day each Week, Franchisee will
pay Franchisor an amount equal to four and one-half percent (4.5%) of Net Sales
(“Royalties”) for the preceding Week, provided however, Royalties on Authorized
Off-Premises Sales shall be the following percentages of Net Sales: three and
one half (3 ½ %) of Net Sales incurred during 2008; two and one-half percent (2
½%) of Net Sales incurred during 2009; and one percent (1%) of Net Sales
incurred during 2010 and thereafter. On or before the Reporting Day each Week,
Franchisee will report to Franchisor, in the form it may require from time to
time, the true and correct Net Sales of the STORE for the preceding Week.   13.3
Franchisee agrees to give Franchisor authorization, in the form that Franchisor
designates from time to time (the current from is attached as Exhibit D), for
direct debits from, or credits to, the Account. Franchisee shall not close the
Account (or allow the Account to be closed) without first opening and notifying
Franchisor of an alternate Account, nor shall Franchisee terminate any direct
debit authorization from the Account without a replacement authorization
approved by Franchisor. Franchisee hereby authorizes Franchisor to initiate
debit entries and/or credit entries to the Account for payments of Royalties and
other amounts payable under this Agreement, including purchases for production
equipment, fixtures, furnishings, doughnut mixes and other ingredients,
packaging and all supplies purchased from Franchisor and any interest charges
due thereon. Franchisee agrees to make the funds available in the Account for
withdrawal no later than the due date for payment. The amount actually
transferred from the Account to pay Royalties will be based on the STORE’s Net
Sales reported to Franchisor or determined by Franchisor from the records
contained in the cash register/computer terminals of the STORE. If Franchisee
has not reported Net Sales of the STORE to Franchisor for any reporting period
as required above, Franchisee hereby authorizes Franchisor to debit the Account
in an estimated amount based on prior reports of Net Sales.   13.4 If at any
time Franchisor determines that Franchisee has under-reported the Net Sales of
the STORE, or underpaid Royalties or any other amounts due to Franchisor under
this Agreement, Franchisee hereby authorizes Franchisor to initiate immediately
a debit to the Account in the appropriate amount, including interest as provided
for in this Agreement. Any overpayment will be credited to the Account through a
credit effective as of the first reporting date after Franchisor and Franchisee
determine that such credit is due.   13.5 All amounts that Franchisee owes
Franchisor will bear interest after their due date at the rate of one and
one-half percent (1.5%) per month or the highest contract rate of interest
permitted by law, whichever is less. Franchisee acknowledges that this Section
does not constitute Franchisor’s agreement to accept any payments after they are
due or Franchisor’s commitment to extend credit to, or otherwise finance
Franchisee’s operation of, the STORE. Franchisee’s failure to pay all amounts
when due constitutes a material breach and grounds for termination of this
Agreement, as provided in Section 26 hereof, notwithstanding the provisions of
this Section 13.5.   13.6 Notwithstanding any designation Franchisee might make,
Franchisor has sole discretion to apply any of Franchisee’s payments to any of
its past due indebtedness to Franchisor in any sequence. Franchisee acknowledges
and agrees that Franchisee has no right to set off any amounts that Franchisee
claims Franchisor owes Franchisee against Royalties, Brand Fund contributions,
payments for purchases, or any other amounts Franchisee owes Franchisor under
this Agreement or otherwise.

13

--------------------------------------------------------------------------------


14. TRAINING AND GUIDANCE   14.1       Before the STORE begins operating,
Franchisor will furnish training on the operation of a Krispy Kreme Store as
follows. Franchisor will furnish a training program for up to two (2) STORE
managers furnished at Franchisor’s designated training facility and/or at an
operating Krispy Kreme Store, at Franchisor’s discretion. The STORE managers are
required to complete training to Franchisor’s satisfaction. Although Franchisor
will furnish training to these managers of the STORE at no additional fee or
other charge, Franchisee will be responsible for the managers’ wages, salaries,
travel, room and board, and living expenses during training. Franchisee agrees
to replace a manager immediately if Franchisor determines that he or she is not
qualified to serve in this capacity at the STORE. Franchisor will furnish the
same training program to one (1) additional manager of the STORE per year that
Franchisee hires after the STORE is open, without fee or other charge, subject
to the schedules for the training program in effect from time to time.
Franchisee will be responsible for the managers’ wages, salaries, travel, room
and board, and living expenses during training.   14.2 Franchisor may require
managers of the STORE to attend and successfully complete periodic or additional
training programs, and Franchisor may also offer optional training programs.
Except as provided in Section 14.1, Franchisor has the right to charge
reasonable fees for providing any such initial, periodic or additional training
programs. Franchisee will be responsible for the managers’ wages, salaries,
travel, room and board, and living expenses incurred by Franchisee and
Franchisee’s personnel in attending any training programs. Franchisee shall
immediately replace any managers who fail to successfully complete any training
program.   14.3 Franchisor will furnish Franchisee periodic guidance with
respect to the System, including improvements and changes to the System. Such
guidance, at Franchisor’s discretion, will be furnished in the form of the
System Standards Manuals, bulletins and other written materials, consultations
by telephone or in person at Franchisor’s offices or at the STORE, or by any
other means of communications. At Franchisee’s request, Franchisor may provide
special assistance for which Franchisee will be required to pay the fees and
charges Franchisor may establish from time to time. If Franchisee requests or
Franchisor requires additional or special training for Franchisee’s employees,
all of the expenses that Franchisor incurs in connection with such training,
including per diem charges and travel and living expenses for Franchisor’s
personnel, will be Franchisee’s responsibility.   15. SYSTEM STANDARDS   15.1
Franchisor will loan Franchisee one (1) copy of its System Standards Manuals
solely for use in operating the STORE during the Term. The System Standards
Manuals at all times will remain Franchisor’s property, and they are protected
by copyright. Franchisee will keep its copy of the System Standards Manuals
current and in a secure location at the STORE and shall return them to
Franchisor immediately upon request, upon termination, or expiration of this
Agreement or upon any Transfer. If any copies of the System Standards Manuals in
Franchisee’s possession are lost, destroyed or significantly damaged, Franchisee
will obtain a replacement copy at Franchisor’s then applicable charge.
Franchisee may not at any time copy, duplicate, record, or otherwise reproduce
any part of the System Standards Manuals or allow any unauthorized persons
access to any System Standards Manuals, including those that are made available
electronically, nor may Franchisee post all or any part of the System Standards
Manuals on any limited access intranet sites without Franchisor’s approval.
Franchisee may not distribute any part of the System Standards Manuals and may
not disclose any part of the System Standards Manuals to any person, other than
its employees who have a need to know the contents of the System Standards
Manuals in order to perform their jobs.   15.2 During the Term, Franchisee will
comply with all of the System Standards and other requirements contained in
System Standards Manuals, in addition to all applicable laws, regulations,
rules, by-laws, orders and ordinances in connection with its operation of the
STORE. In the event of a dispute relating to the contents of the System
Standards Manuals, the master copy of the System Standards Manuals maintained by
Franchisor at its principal office is controlling. Franchisor may at any time
and from time to time change the System Standards Manuals to reflect changes in
System Standards.

14

--------------------------------------------------------------------------------


15.3       To determine whether Franchisee is in compliance with this Agreement
and all System Standards, Franchisor and/or Franchisor’s agents have the right
at any time during regular business hours, and without prior notice to
Franchisee, to: (a) inspect the STORE; (b) observe, photograph and videotape the
operations of the STORE; (c) remove samples of any Products, materials or
supplies for testing and analysis; (d) interview personnel of the STORE; (e)
interview customers of the STORE and to require Franchisee to present to
Franchisee customers any evaluation forms periodically prescribed by Franchisor
and to participate in and/or request its customers to participate in any surveys
performed by or on behalf of Franchisor; and (f) inspect and copy any books,
records and documents relating to the operation of the STORE.   16. MARKS   16.1
Franchisee acknowledges that HDN Development Corporation is the Owner of the
Marks and that Franchisor has the right to sublicense the use of the Marks.
Franchisee further acknowledges that Franchisee’s right to use the Marks is
derived solely from this Agreement and is limited to the performance of
Franchisee’s responsibilities and obligations hereunder in accordance with the
terms hereof. Franchisee acknowledges that its unauthorized use of any of the
Marks will constitute a material breach of this Agreement, warranting immediate
termination of this Agreement by Franchisor at Franchisor’s election. Franchisee
acknowledges and agrees that its usage of the Marks and any goodwill established
thereby shall inure solely to the benefit of the Owner of the Marks and that
this Agreement does not confer any goodwill or other interests in any of the
Marks upon Franchisee or Franchisee’s Owners (other than the rights specifically
granted by this Agreement). All provisions of this Agreement applicable to the
Marks apply to any additional trademarks, service marks, logos, trade dress and
commercial symbols Franchisor authorizes Franchisee to use. Franchisee may not
at any time during or after the Term contest, or assist any other person in
contesting, the validity or ownership of any of the Marks.   16.2 Franchisee
shall use the Marks as the sole brand and other source identifier of the STORE,
provided Franchisee shall identify itself as the independent owner and operator
of the STORE in the manner Franchisor prescribes. Franchisee shall use the Marks
only as Franchisor prescribes or allows in writing, whether in connection with
the sale of Products and the operation of the STORE, or otherwise.   16.3
Franchisee and Franchisee’s Owners, affiliates and agents may not: (a) challenge
the validity of any of the Marks or any registration or application for
registration therefore, or attempt to claim ownership of or to register anywhere
any of the Marks or any derivation or colorable imitation thereof; (b) attempt
to claim ownership of or to register anywhere any trademark, service mark, trade
name, or trade dress confusingly similar to any of the Marks; (c) use any of the
Marks or any other trademark or trade dress confusingly similar thereto in any
manner that would jeopardize Franchisor’s rights in the Marks; or (d) do any act
that would invalidate registration for any of the Marks. Franchisee may not use
any of the Marks as part of any corporate or legal business name or with any
prefix, suffix or other modifying words, terms, designs or symbols (other than
logos licensed to Franchisee hereunder), or in any modified form, nor may
Franchisee use any of the Marks in connection with the performance or sale of
any unauthorized products or services or in any other manner Franchisor has not
expressly authorized in writing. Franchisee agrees to display the Marks
prominently in the manner Franchisor prescribes, including at the STORE, on
packaging and serving materials that Franchisor designates and in connection
with forms and advertising and marketing materials. Franchisee agrees to give
such notices of trademark and service mark registrations and such other
trademark and service mark notices as Franchisor specifies and to obtain any
fictitious or assumed name registrations required under applicable law.   16.4
Franchisee agrees to notify Franchisor immediately of any apparent infringement
of, or challenge to, any of the Marks, or of any claim by any Person of any
rights in any of the Marks, and Franchisee agrees not to communicate with any
Person other than Franchisor, Franchisor’s attorneys and Franchisee’s attorneys
in connection with any such apparent infringement, challenge or claim.
Franchisor has sole discretion to take such action as Franchisor deems
appropriate and the right to control exclusively any litigation, U.S. Patent and
Trademark Office proceeding or any other proceeding arising out of any such
apparent infringement,

15

--------------------------------------------------------------------------------


      challenge or claim or otherwise relating to any of the Marks, including
the exclusive right to utilize counsel of Franchisor’s choice to prosecute or
defend any such litigation or proceeding. Any award recovered in any such action
or proceeding shall belong exclusively to Franchisor, or, as appropriate,
Franchisor’s Affiliates. Franchisee agrees to sign any and all instruments and
documents, render such assistance and do such acts and things as, in the opinion
of Franchisor and/or Franchisor’s attorneys, may be necessary or advisable to
protect and maintain Franchisor’s interests in any litigation or U.S. Patent and
Trademark Office proceeding or other proceeding or otherwise to protect and
maintain Franchisor’s interests in the Marks.   16.5 Franchisee may not
register, or attempt to register, any of the Marks as part of any Internet
domain name or URL, and may neither display nor use any of the Marks or other of
Franchisor’s or its Affiliates’ intellectual property in connection with, or
associate the System with (through a link or otherwise) any website advertising,
address or listing on the World Wide Web or any other portion of the Internet
without Franchisor’s prior written consent.   16.6 Franchisee may not use any of
the Marks to incur any obligation or indebtedness on behalf of Franchisor or its
Affiliates.   16.7 Franchisee hereby assigns to Franchisor all tangible media of
expression derived from any of the Marks, and agrees to execute such further
assignments as Franchisor may request. Franchisee shall take all actions and
sign all documents necessary to give effect to the purpose and intent of this
Section 16. Franchisee irrevocably appoints Franchisor as the true and lawful
attorney-in-fact for Franchisee and authorizes Franchisor to take such actions
and to execute, acknowledge and deliver all such documents as may from time to
time be necessary to convey to Franchisor all rights granted by this Agreement.
  16.8 Franchisor may, in its sole discretion, modify or discontinue the use of
any of the Marks and/or to use one or more additional or substitute trademarks
or service marks. Franchisee agrees to comply with Franchisor’s directions with
regard to such modification, discontinuance, addition, or substitution of use of
any Mark. Franchisor will not be obligated to reimburse Franchisee for any
expense or loss of revenue related thereto.   16.9 Franchisee acknowledges that
the Marks have established prestige and goodwill and are well recognized in the
mind of the public and the trade, and that it is of great importance to
Franchisor that the high standards and reputation symbolized by the Marks be
maintained in the manufacture, marketing, and sale of the various Products and
other authorized goods bearing and services utilizing the Marks. Accordingly,
all items of Products manufactured, marketed, or sold, and services rendered, by
Franchisee pursuant to this Agreement shall be of high quality as determined by
Franchisor in its sole discretion. They shall be suitable for the exploitation
of the Marks to the best advantage and the protection and enhancement of the
Marks and the goodwill associated therewith. Franchisor shall have the right to,
and shall, exercise quality control over Franchisee’s use of the Marks to the
degree reasonably necessary to maintain the validity thereof and to protect the
goodwill associated therewith, including but not limited to the right to inspect
and monitor Franchisee’s use of the Marks in any manner and time prescribed by
Franchisor.   17. CONFIDENTIAL INFORMATION   17.1 Franchisor will disclose to
Franchisee such parts of the Confidential Information as Franchisor deems
necessary or advisable from time to time for the performance of Franchisee’s
obligations under this Agreement. Franchisee acknowledges and agrees that
Franchisee and its Owners and Affiliates will not acquire any interest in or
right to use the Confidential Information, other than the right to use it in the
performance of Franchisee’s obligations under this Agreement, and that the use
or duplication of the Confidential Information in any other business would
constitute an unfair method of competition with Franchisor and with other
developers and Franchisees of Krispy Kreme Stores. Franchisee agrees to disclose
the Confidential Information to Franchisee’s Owners and to Franchisee’s
employees only to the extent reasonably necessary for the performance of
Franchisee obligations under this Agreement. Franchisee’s Owners must execute
the form of Investor Personal Covenants Regarding Confidentiality,
Non-Competition and Non-Solicitation attached hereto as Exhibit C.

16

--------------------------------------------------------------------------------


17.2       Franchisee acknowledges and agrees that the Confidential Information
is confidential, is Franchisor’s proprietary and valuable asset, includes trade
secrets owned by Franchisor and Franchisor Affiliates and is disclosed to
Franchisee solely on the condition that Franchisee, Franchisee’s Owners and
employees who have access to the Confidential Information agree, and Franchisee
agrees that, during and after the Term, Franchisee, Franchisee’s Owners,
Franchisee’s Affiliates and Franchisee’s employees:     (a) will not use
Confidential Information in any other business or capacity;     (b) will
maintain the absolute confidentiality of Confidential Information during and
after the Term;     (c) will not make unauthorized copies of any portion of
Confidential Information whether through electronic media, writings, or other
tangible or intangible means of expression; and     (d)       will adopt and
implement all reasonable procedures that Franchisor prescribes from time to time
to prevent unauthorized use or disclosure of Confidential Information, including
restrictions on disclosure thereof to STORE personnel and others.     Without
limiting the foregoing, Franchisee, and each of its Owners, as applicable, each
(i) acknowledge the possibility that they may gain access to Franchisor’s
material non-public information and/or that of Franchisor’s parent company,
Krispy Kreme Doughnuts, Inc. (“KKDI”), and that the securities laws prohibit
trading in KKDI securities while in possession of such information, and (ii)
agree to refrain from trading in KKDI securities in violation of such laws.  
17.3 Notwithstanding anything to the contrary contained in this Agreement and
provided Franchisee has obtained Franchisor’s prior written consent, the
restrictions on Franchisee disclosure and use of the Confidential Information
will not apply to the following:     (a) information, methods, procedures,
techniques and knowledge which are or become generally known in the food service
business, other than through disclosure (whether deliberate or inadvertent) by
Franchisee, Franchisee’s Owners, agents, or employees; and     (b) the
disclosure of the Confidential Information in judicial, arbitration or
administrative proceedings to the extent that Franchisee is legally compelled to
disclose such information, provided Franchisee has notified Franchisor prior to
such disclosure and has used Franchisee’s best efforts to obtain, and has
afforded Franchisor sufficient opportunity to seek an appropriate protective
order and obtain, assurances satisfactory to Franchisor of confidential
treatment for the information required to be so disclosed.   18. PATENTS AND
INVENTIONS   18.1 Franchisor and/or its Affiliates have obtained certain patent
protection and may seek additional patent protections for other aspects of the
System, the Products, and/or other technology related to the development and
operation of Krispy Kreme Stores and Commissary Facilities and the production,
marketing, and sale of the Products, or otherwise, including all improvements
thereto. Nothing in this Agreement shall be construed as transferring ownership
of any patents or patent applications from Franchisor or its Affiliates to
Franchisee. Nothing in this Agreement shall be construed as transferring the
right to sublicense any patents or patent applications from Franchisor or its
Affiliates to Franchisee.   18.2 Franchisee agrees to promptly disclose to
Franchisor and/or its Affiliates, and Franchisee agrees not to disclose to any
other Person or permit any other Person to use (absent Franchisor’s prior
written consent), any and all inventions (which term “inventions” includes any
invention, idea, concept, method, technique, material, design, discovery,
know-how, development, improvement, product, process, or innovation), including
all improvements thereto, which are developed by Franchisee, Franchisee’s
Owners, or Franchisee’s Affiliates, whether or not constituting protectable
intellectual property, which are in any way related to the System, the Products,
the development or operation of Krispy Kreme Stores or Commissary Facilities, or
the production, marketing, or sale of the Products.

17

--------------------------------------------------------------------------------


18.3       Franchisee hereby agrees to assign, and does assign, to Franchisor
and/or the Affiliates Franchisor designates all right, title, and interest in
any invention, patent application, or patent conceived of or reduced to practice
which is in any way related to the System, the Products, the development or
operation of Krispy Kreme Stores or Commissary Facilities, or the production,
marketing, or sale of the Products. Franchisor will have no obligation to make
payments to Franchisee or any other Person with respect to any such assignments.
Franchisee agrees that all such inventions, patent applications, and patents
referenced above shall belong to Franchisor and/or Franchisor’s Affiliates, and
that all right, title, and interest therein shall be the sole and exclusive
property of Franchisor and/or Franchisor’s Affiliates, except that Franchisee
shall be entitled to use all such inventions without charge by Franchisor in
connection with this Agreement for the Term.   18.4 Franchisee agrees to assist
Franchisor and/or Franchisor’s Affiliates in the evaluation and documentation of
any such inventions, patent applications, and patents referred to above.
Franchisee also agrees to assist Franchisor and/or Franchisor’s Affiliates in
the documentation of such assignment in any way necessary to transfer such
interest to Franchisor and/or Franchisor’s Affiliates. Franchisee also agrees to
assist Franchisor and/or Franchisor’s Affiliates in obtaining and maintaining
such interest, including signing any declaration, patent application, assignment
of rights, power of attorney, or other documents in such form and substance as
Franchisor may require related to such invention or interest. Franchisee further
agrees to assist Franchisor and/or Franchisor’s Affiliates in the protection and
enforcement of any such interest, including testifying in any court action
brought to enforce, protect, or defend such interest or invention.   19. WORKS
OF AUTHORSHIP AND COPYRIGHTS   19.1 Franchisee agrees that all works (defined
herein as including works of authorship, works in any tangible medium, writings,
documents, and computer programs) authored, made, or produced by Franchisee,
Franchisee’s Owners, or Franchisee’s Affiliates that are in any way related to
the System, the Products, the development or operation of Krispy Kreme Stores or
Commissary Facilities, or the production, marketing, or sale of the Products,
whether or not such works are copyrightable, are “works-made-for-hire” and that
Franchisee will not have, under this Agreement or otherwise, any right, title,
or interest of any kind or nature in and to such works, and that all rights
therein are the sole and exclusive property of Franchisor and/or its Affiliates.
  19.2 If any portion of any work described above is not considered a
work-made-for-hire for Franchisor or its Affiliates, Franchisee hereby agrees to
assign, and does assign, to Franchisor and/or the Affiliates Franchisor
designates, all right, title, and interest in any work authored, made, or
produced by Franchisee or its Owners or Affiliates (whether alone or in
conjunction with one or more other persons) in the course of involvement with
Franchisor under this Agreement or otherwise relating to the System, the
Products, the Marks, the development or operation of Krispy Kreme Stores or
Commissary Facilities, or the production, marketing, or sale of the Products.
Franchisor will have no obligation to make payments to Franchisee or any other
Person with respect to any such assignment. Franchisee agrees that all such
works referenced above shall belong to Franchisor and/or its Affiliates, and
that all right, title, and interest therein, including any copyrights, shall be
the sole and exclusive property of Franchisor and/or its Affiliates, except that
Franchisee shall be entitled to use all such works at the STORE (if authorized
by Franchisor) without charge by Franchisor.   19.3 Franchisee agrees to assist
Franchisor in the evaluation, documentation, and registration of any such work
described above. Franchisee also agrees to assist Franchisor in the
documentation of such assignment in any way necessary to transfer such interest
to Franchisor or its Affiliates. Franchisee also agrees to assist Franchisor in
obtaining and maintaining such interest, including signing any assignment of
rights, copyright application, power of attorney, or other document in such form
and substance as Franchisor may require related to such work or interest.
Franchisee further agrees to assist Franchisor in the protection and enforcement
of any such interest, including testifying in any court action brought to
enforce, protect, or defend such work.

18

--------------------------------------------------------------------------------


20. EXCLUSIVE RELATIONSHIP   20.1       Franchisee acknowledges and agrees that
Franchisor would be unable to (a) protect the Confidential Information against
unauthorized use or disclosure; (b) preserve the prestige, integrity, and
goodwill of the Products, Marks, and System; or (c) encourage the free exchange
of ideas and information among Krispy Kreme Stores and Commissary Facilities if
franchisees and owners of Krispy Kreme Stores and Commissary Facilities or their
owners were permitted to engage in or benefit from certain competitive
activities. Franchisee also acknowledges that Franchisor has granted the
franchise rights to Franchisee in consideration of and reliance on Franchisee’s
agreement that Franchisee and its Owners will deal exclusively with Franchisor.
Therefore, except as expressly authorized by this Agreement or another written
agreement with Franchisor, Franchisee agrees that during the term of this
Agreement, without Franchisor’s prior written consent, neither Franchisee, nor
any other Restricted Person will:     (i) have any Ownership Interest in a
Competitive Business;     (ii) perform services as a director, officer, manager,
partner, or supervisory or management-level employee, of any Competitive
Business;     (iii)       perform services as an employee, consultant,
representative, agent or otherwise for a Competitive Business, where such
services (A) are substantially similar to those provided to Franchisor or
Franchisor Affiliates by Franchisee or the respective Restricted Person; or (B)
create a relationship between Franchisee or the Restricted Person and such
Competitive Business in which Franchisee or the Restricted Person could be
reasonably expected to benefit, either directly or indirectly, whether
financially or otherwise, from the disclosure of any material Confidential
Information to such Competitive Business;     (iv) recruit or hire any Person
who is Franchisor’s employee or the employee of any Krispy Kreme Store or
Commissary Facility, or who has been Franchisor’s employee or the employee of
any Krispy Kreme Store or Commissary Facility within the past six (6) months
without obtaining prior written permission from Franchisor and that Person’s
employer. If Franchisor permits Franchisee to hire any such Person, then
Franchisee agrees to pay Franchisor a non-refundable Management Development Fee
in the amount of Twenty-Five Thousand Dollars ($25,000) per hired employee as of
the date of hire; or     (v) induce or attempt to induce any Person who is
Franchisor’s employee or the employee of any Krispy Kreme Store or Commissary
Facility to discontinue working for Franchisor or such Krispy Kreme Store or
Commissary Facility as the case may be.   20.2 At all times during the Term,
Franchisee will designate a Managing Director of its business pursuant to this
Agreement who shall complete Franchisor’s mandatory training program to
Franchisor’s satisfaction. The initial Managing Director is identified in the
Basic Terms. The Managing Director will use his or her full-time efforts to
fulfill Franchisee’s obligations under this Agreement and under other Franchise
Agreements and any Commissary Facility Agreements, and will not directly or
indirectly engage in any other business or activity that requires any
significant management responsibility or time commitments, or that otherwise
conflicts with Franchisee’s obligations under this Agreement. If the Managing
Director is terminated in that role, or if the Managing Director does not carry
out his or her responsibilities or otherwise perform in accordance with this
Agreement, Franchisee will promptly designate a replacement, and each such
replacement shall complete Franchisor’s mandatory training program to
Franchisor’s satisfaction.   21. COMPLIANCE WITH LAW   21.1 In operating the
STORE, Franchisee agrees to comply with all laws, including, but not limited to,
all federal, state, and local laws, rules, regulations, ordinances, court
orders, and decrees. Franchisee agrees that its failure to comply with these
laws is a material breach and grounds for termination of this Agreement.

19

--------------------------------------------------------------------------------


21.2       Franchisee and Franchisee’s Principal Owners represent and warrant to
Franchisor that neither Franchisee nor any Principal Owner is identified, either
by name or an alias, pseudonym or nickname, on the lists of “Specially
Designated Nationals” or “Blocked Persons” maintained by the U.S. Treasury
Department’s Office of Foreign Assets Control. Further, Franchisee and
Franchisee’s Principal Owners represent and warrant that neither has violated
and agree that neither will violate any law (in effect now or which may become
effective in the future) prohibiting corrupt business practices, money
laundering or the aid or support of persons or entities who conspire to commit
acts of terror against any person or government, including acts prohibited by
the U.S. Patriot Act, U.S. Executive Order 13244, or similar law.   22.
MARKETING AND ADVERTISING   22.1 Franchisor has established a fund (the “Brand
Fund”) for the creation, production and/or implementation of advertising,
promotional, marketing, and public relations programs and materials Franchisor
deems appropriate. Franchisee agrees to contribute to the Brand Fund amounts (as
determined by Franchisor from time to time) not more than one percent (1%) of
the Net Sales of the STORE, payable by electronic funds transfer in the same
manner as the Royalties. Krispy Kreme Stores and Commissary Facilities located
in the U.S. and owned or operated by Franchisor shall contribute to the Brand
Fund at least on the same basis.   22.2 Franchisor will direct all programs
funded by the Brand Fund. Periodically, Franchisor may give Franchisee, at no
cost, samples of advertising, marketing, and promotional formats and materials
produced and funded by the Brand Fund. Franchisee may purchase additional copies
of these materials at cost.   22.3 The Brand Fund will be accounted for
separately from Franchisor’s other funds and will not be used to defray any of
its general operating expenses, except for reasonable salaries, administrative
costs and overhead Franchisor may incur in activities related to the
administration of the Brand Fund and its programs, including conducting market
research, preparing advertising and marketing materials and collecting and
accounting for contributions to the Brand Fund. Franchisor may spend in any
fiscal year an amount greater or less than the aggregate contributions of all
Krispy Kreme Stores and Commissary Facilities to the Brand Fund in that year,
and the Brand Fund may borrow from Franchisor or other lenders to cover deficits
in the Brand Fund or cause the Brand Fund to invest any surplus for future use
by the Brand Fund.   22.4 Franchisor will prepare annually a statement of monies
collected and costs incurred by the Brand Fund and furnish Franchisee a copy
upon Franchisee’s written request. Except as otherwise expressly provided in
this Section 22, Franchisor assumes no direct or indirect liability or
obligation with respect to the maintenance, direction or administration of the
Brand Fund. Franchisor does not act as trustee or in any other fiduciary
capacity with respect to the Brand Fund.   22.5 Franchisor may operate the Brand
Fund through a separate entity whenever it deems appropriate. The successor
entity will have all of the rights and duties specified in Sections 22.1 through
22.8.   22.6 Franchisor cannot ensure that Brand Fund expenditures in or
affecting any geographic area are proportionate or equivalent to Brand Fund
contributions by contributors operating in that geographic area or that any
contributor benefits directly or in proportion to its Brand Fund contribution.  
22.7 Franchisor has the right, but no obligation, to use collection agents and
institute legal proceedings to collect Brand Fund contributions at the Brand
Fund’s expense. Franchisor may also forgive, waive, settle and compromise any
and all claims for contributions to the Brand Fund. Except as expressly provided
in Sections 22.1 through 22.8, Franchisor assumes no direct or indirect
liability or obligation to Franchisee for collecting amounts due to,
maintaining, directing or administering the Brand Fund.   22.8 Franchisor may at
any time defer or reduce the Brand Fund contributions of one or more franchisees
and, upon thirty (30) days’ prior written notice to Franchisee, reduce or
suspend Brand Fund contributions and operations for one or more periods of any
length and terminate (and, if terminated, reinstate) the Brand Fund. If
Franchisor terminates the Brand Fund, it will distribute all unspent monies to
its franchisees, and to Franchisor and its Affiliates, in proportion to their,
and Franchisor’s, respective Brand Fund contributions during the preceding
twelve (12) month period.

20

--------------------------------------------------------------------------------


22.9       Franchisee will not execute or conduct any advertising or promotional
activity in relation to the STORE or the System without Franchisor’s prior
written approval. Franchisee must submit annual marketing plans to Franchisor in
a form Franchisor specifies. Such annual marketing plans require Franchisor
approval.   22.10 Franchisee will be responsible for conducting, with
Franchisor’s guidance, a grand opening marketing program (the “Grand Opening
Marketing Program”) during the period commencing thirty (30) days before and
ending ninety (90) days after the opening of the STORE. The Grand Opening
Marketing Program will utilize public relations and advertising, media, and
promotional materials that Franchisor has developed or approved. Amounts so
spent on the Grand Opening Marketing Program, up to one percent (1%) of the
STORE’s Net Sales, will be credited against Franchisee’s requirement to spend
three percent (3%) of the STORE’s Net Sales, as set forth in Section 22.11, for
the first year.   22.11 During each twelve (12) month period of the Term,
Franchisee agrees to spend for advertising and promotion of the STORE not less
than three percent (3%) of the STORE’s Net Sales and to submit plans for such
programs for Franchisor’s approval or disapproval in accordance with schedules
prescribed by Franchisor. For these purposes, advertising expenditures include
amounts spent for advertising media, such as television, radio, newspaper,
billboards, posters, direct mail, yellow pages, collateral promotional and
novelty items, advertising on public vehicles, such as cabs and buses, and, if
not provided by Franchisor, the cost of producing approved materials necessary
to participate in these media. Advertising expenditures do not include Brand
Fund contributions or amounts spent for items which Franchisor, in its
reasonable judgment, deems inappropriate for meeting the minimum advertising
requirement, including permanent on-premises signs and menu boards, lighting,
menus, premiums, discounts, free offers, charitable contributions, fundraising
activities, and employee incentive programs. Franchisor will have the right to
review Franchisee’s books and records from time to time to determine
Franchisee’s expenditures for local advertising and promotion.   22.12 Before
Franchisee uses any advertising, promotional or marketing materials that
Franchisor has not prepared or previously approved, Franchisee must send samples
of all such materials to Franchisor for approval. If Franchisee does not receive
Franchisor’s written disapproval within thirty (30) days after Franchisor
receives the materials, they are deemed approved. Franchisee may not use any
advertising, promotional, or marketing materials that Franchisor has
disapproved.   22.13 Franchisee agrees that any advertising, promotion and
marketing it conducts will be completely clear and factual and not misleading
and conform to the highest standards of ethical marketing and the promotion
policies and System Standards that Franchisor prescribes from time to time.  
22.14 At Franchisor’s option, Franchisor may establish one or more websites to
advertise, market, and promote Krispy Kreme Stores, the Products, and/or the
Krispy Kreme franchise system (each a “System Website”). If Franchisor
establishes a System Website, Franchisor may require Franchisee to participate
in such System Website by including information relating to the STORE.
Franchisor will control website traffic and registration of additional domain
names.   22.15 Franchisee may not develop, maintain, or authorize any other
website that mentions or describes Franchisee or the STORE or that displays any
of the Marks without obtaining written approval from Franchisor.   22.16
Franchisor has the right to establish local and/or regional advertising
cooperatives for Krispy Kreme Stores in Franchisee’s local or regional area,
covering such geographical areas as Franchisor may designate from time to time.
Franchisee must participate in such advertising cooperatives and their programs
and abide by their by-laws. Franchisee must contribute such amounts to the
advertising cooperatives as they determine from time to time in accordance with
their by-laws. Any Krispy Kreme Stores owned by Franchisor or any of its
Affiliates located in such designated local or regional areas will contribute to
the cooperatives on at least the same basis. Contributions to such local and
regional advertising cooperatives are credited toward the annual three percent
(3%) advertising expenditures required by Section 22.11.

21

--------------------------------------------------------------------------------


23. ACCOUNTING, REPORTS AND FINANCIAL STATEMENTS   23.1       Franchisee will,
at Franchisee’s expense, retain all records relating to the development and
operation of the STORE. All such records shall be kept at the premises of the
STORE, unless Franchisor otherwise approves. Franchisee will furnish to
Franchisor via the medium Franchisor prescribes from time to time, in a form
consistent with its then-current accounting practices and procedures: (a) by
each Reporting Day, reports of the STORE’s sales, cost of goods sold, labor
expense and number of transactions for the preceding Week; (b) within thirty
(30) days after the end of each month, an operating income statement of
Franchisee, the STORE, or both for such month and fiscal year to date, prepared
in accordance with generally accepted accounting principles consistently
applied; (c) within forty-five (45) days after the end of each fiscal quarter, a
balance sheet and income statement of Franchisee, the STORE, or both for such
quarter and fiscal year to date, prepared in accordance with generally accepted
accounting principles consistently applied; (d) within one hundred twenty days
(120) days after the end of Franchisee’s fiscal year, a balance sheet and an
income statement for the STORE and/or Franchisee for such fiscal year
(reflecting all year-end adjustments), and a statement of cash flow of the
STORE, prepared in accordance with generally accepted accounting principles
consistently applied; and (e) upon request by Franchisor, such other data,
reports, information and supporting records as Franchisor may from time to time
prescribe.   23.2 Franchisee agrees to maintain and to furnish to Franchisor,
upon request, complete copies of all withholding, income, sales, value added,
use and service tax returns filed by Franchisee reflecting activities of the
STORE.   23.3 Franchisor has the right to (a) disclose data derived from all
reports; (b) require Franchisee to have audited financial statements prepared on
an annual basis; and (c) to access all cash registers/computer terminals and
Franchisee’s Computer System and retrieve all information relating to the STORE,
as often as it deems appropriate. Franchisee will take such action as may be
necessary to provide such access to Franchisor. Furthermore, Franchisee will
immediately report to Franchisor any events or developments which may have a
significant or material adverse impact on the operation of the STORE,
Franchisee’s performance under this Agreement, or the goodwill associated with
the Marks and Krispy Kreme Stores. Franchisee will sign and verify as correct
and complete each report and financial statement submitted by Franchisee in the
manner prescribed by Franchisor.   23.4 Each year, Franchisor requires that
Franchisee submit an annual business plan for Franchisor’s review. Further,
Franchisor has the right to audit at any time during regular business hours, and
without prior notice to Franchisee, to inspect and audit, or cause to be
inspected and audited, the business, financial and tax records of the STORE and
Franchisee. Franchisee will fully cooperate and cause its employees and agents
to fully cooperate with Franchisor’s representatives and independent accountants
hired by Franchisor to conduct any such inspection or audit. Franchisor’s right
to audit includes the right to access the Computer System. In the event any such
inspection or audit reveals an understatement of the Net Sales of the STORE,
Franchisee will pay to Franchisor, within fifteen (15) days after receipt of the
inspection or audit report, the Royalty payments and Brand Fund contributions
(and any required advertising cooperative contributions) due on the amount of
such understatement, plus interest (at the rate and on the terms provided in
this Agreement) from the date originally due until the date of payment. Further,
in the event such inspection or audit is made necessary by Franchisee’s failure
to furnish timely any reports or supporting records required to be submitted
under this Agreement or if an understatement of Net Sales for the period of any
audit is determined by any such audit or inspection to be greater than two
percent (2%), Franchisee will reimburse Franchisor for the cost of such
inspection or audit, including legal fees, accountants’ fees and the travel
expenses, room and board, per diem charges, and other associated expenses for
Franchisor’s employees. The foregoing remedies are in addition to all other
remedies and rights contained in this Agreement or under applicable law.   24.
TRANSFER   24.1 This Agreement is fully transferable by Franchisor (without any
obligation to provide notice to Franchisee or obtain Franchisee’s consent) and
will inure to the benefit of any assignee or other legal successor to
Franchisor’s interests. Franchisee agrees that Franchisor will have the right,
from time to time, to delegate

22

--------------------------------------------------------------------------------


the performance of any portion of or all of its obligations and duties under
this Agreement or otherwise in connection with the System to designees, whether
the same are Franchisor’s agents or independent contractors with which
Franchisor has contracted to provide such services or perform such duties.  
24.2 Franchisee’s rights and duties under this Agreement are personal to
Franchisee, or if Franchisee is a business corporation, partnership, limited
liability company or any other legal entity, its Owners. Accordingly, neither
Franchisee nor any of its Owners may Transfer the Franchise without Franchisor’s
prior approval and without complying with the terms and conditions of Section
24. Any Transfer without such approval or compliance constitutes a breach of
this Agreement, and is void and of no force or effect. Notwithstanding the
foregoing, Franchisee may not under any circumstances directly or indirectly
subfranchise or sublicense any of its rights hereunder.   24.3       If
Franchisor has not exercised its right of first refusal under Section 24.5,
Franchisor will not unreasonably withhold its approval of a Transfer of the
Franchise that meets all of the reasonable restrictions, requirements and
conditions Franchisor imposes on the Transfer, the transferor(s) and/or the
transferee(s) from time to time, which shall in any event include, the
following:   (a) Franchisee must be in Good Standing;   (b)       the proposed
transferee and its owners (if the proposed transferee is a corporation,
partnership, limited liability company or other legal entity) must provide
Franchisor on a timely basis all information Franchisor requests, and must be
individuals acting in their individual capacities who are of good character and
reputation, who must have sufficient business experience, aptitude and financial
resources to operate the STORE pursuant to this Agreement and to develop Krispy
Kreme Stores and Commissary Facilities pursuant to the Development Agreement, if
applicable, and who must otherwise meet Franchisor’s then-current standards for
approval;   (c) the proposed transferee may not be an entity, or be affiliated
with an entity, that is required to comply with the reporting and information
requirements of the Securities Exchange Act of 1934, as amended;   (d) the
transferee (and its owners) must agree to be bound by all of the provisions of
this Agreement for the remainder of the Term or, at Franchisor’s option, execute
Franchisor’s then current Franchise Agreement and related documents used in the
state where the STORE is located (which may provide for different royalties,
advertising contributions and expenditures, duration and other rights and
obligations than those provided in this Agreement);   (e) the transferee must
acquire, in a concurrent transaction, all of the rights and obligations of
Franchisee and its Affiliates under all agreements between Franchisee or its
Affiliates and Franchisor or its Affiliates, including any Development Agreement
and all Franchise Agreements and Commissary Facility Agreements executed by
Franchisee or its Affiliates pursuant to the Development Agreement or pursuant
to any other development or similar agreement with Franchisor;   (f) Franchisee
or the transferee must pay Franchisor a transfer fee in an amount equal to Five
Thousand Dollars ($5,000.00);   (g) Franchisee and its Owners and Affiliates
must, except to the extent limited or prohibited by applicable law, execute a
general release, in form and substance satisfactory to Franchisor, of any and
all claims against Franchisor, its Affiliates and shareholders, members,
managers, officers, directors, employees, agents, successors and assigns;   (h)
Franchisee must provide Franchisor with all information requested by Franchisor
in connection with the Transfer, and Franchisor must not have disapproved the
material terms and conditions of such Transfer (including the price and terms of
payment and the amount to be financed by the transferee in connection with such
Transfer) on the basis that they are so burdensome as to be likely, in
Franchisor’s reasonable judgment, to adversely affect the transferee’s operation
of the STORE or its compliance with this Agreement, all Franchise Agreements,
Commissary Facility Agreements, and Development Agreements being transferred,
and any other agreements to be executed by the transferee;

23

--------------------------------------------------------------------------------


        (i)       If Franchisee (or any of its Owners or Affiliates) finances
any part of the sales price of the transferred interest, Franchisee and/or its
Owners or Affiliates must agree that all obligations of the transferee, and
security interests reserved by any of them in the assets transferred, will be
subordinate to the transferee’s obligations to pay all amounts due Franchisor
and its Affiliates and to otherwise comply with this Agreement, all Franchise
Agreements, Commissary Facility Agreements, and Development Agreements being
transferred and any other agreements to be executed by the transferee;     (j)
Franchisee and its Owners must execute non-competition and non-solicitation
covenants, in form and substance satisfactory to Franchisor, substantially
similar to those contained in Section 27.3; and     (k) Franchisee and its
Owners and Affiliates must execute such other documents and do such other things
as Franchisor reasonably requires to protect its rights under this Agreement and
all Development Agreements, Franchise Agreements, Commissary Facility Agreements
and other agreements being transferred.   24.4 Franchisor’s approval of a
Transfer of the Franchise does not constitute: (a) a representation as to the
fairness of the terms of any agreement or arrangement between Franchisee or its
Owners and the transferee or as to the prospects for success by the transferee;
or (b) a release of Franchisee and its Owners, a waiver of any claims against
Franchisee or its Owners or a waiver of Franchisor’s right to demand the
transferee’s compliance with this Agreement or any other agreements being
transferred. Any approval shall apply only to the specific Transfer of the
Franchise being proposed and shall not constitute Franchisor’s approval of, or
have any bearing on, any other proposed Transfer of the Franchise.   24.5 If
Franchisee or any of its Owners desires to Transfer the Franchise (other than by
gift or bequest), Franchisee or such Owners must obtain a bona fide, executed
written offer from a responsible and fully disclosed purchaser (which must
contain a confidentiality covenant by Franchisee and the prospective buyer to
which Franchisor shall be an intended third party beneficiary) and must deliver
immediately to Franchisor a complete and accurate copy of such offer. If the
offeror proposes to buy any other property or rights from Franchisee or any of
its Owners or Affiliates (other than rights under any Development Agreements,
Franchise Agreements or Commissary Facility Agreements) as part of the bona fide
offer, the proposal for such property or rights must be set forth in a separate,
contemporaneous offer that is fully disclosed to Franchisor, and the price and
terms of purchase offered to Franchisee or its Owners for the Transfer of the
Franchise must reflect the bona fide price offered therefor and not reflect any
value for any other property or rights.   24.6 Franchisor has the option,
exercisable by notice delivered to Franchisee or its Owners within thirty (30)
days from the date of delivery of a complete and accurate copy of such offer to
Franchisor, to purchase such interest for the price and on the terms and
conditions contained in such offer, provided that: (a) Franchisor may substitute
cash for any form of payment proposed in such offer; (b) Franchisor’s credit
shall be deemed equal to the credit of any proposed purchaser; (c) Franchisor
shall have not less than ninety (90) days from the option exercise date to
consummate the transaction; and (d) Franchisor shall not be required to pay
deposits (such as earnest money) or to escrow funds prior to closing. Franchisor
has the right to investigate and analyze the business, assets and liabilities
and all other matters Franchisor deems necessary or desirable in order to make
an informed investment decision with respect to the fairness of the terms of the
right of first refusal. Franchisor may conduct such investigation and analysis
in any manner Franchisor deems reasonably appropriate, and Franchisee and its
Owners must cooperate fully with Franchisor in connection therewith.   24.7 If
Franchisor exercises its option to purchase, Franchisor is entitled to purchase
such interest subject to all representations and warranties, closing documents,
releases, non-competition covenants and indemnities as Franchisor reasonably may
require, provided if Franchisor exercises its option as a result of a written
offer reflected in a fully negotiated definitive agreement with the proposed
purchaser, Franchisor will not be entitled to any additional representations,
warranties, closing documents or indemnities that will have a materially adverse
effect on Franchisee’s rights and obligations under the definitive agreement.

24

--------------------------------------------------------------------------------


  If Franchisor does not exercise its option to purchase, Franchisee or its
Owners may complete the sale to such offeror pursuant to and on the exact terms
of such offer, subject to Franchisor’s approval of the Transfer as provided in
Sections 24.2 and 24.3, provided that if the sale to such offeror is not
completed within ninety (90) days after delivery of such offer to Franchisor, or
if there is a change in the terms of the offer, Franchisee must promptly notify
Franchisor and Franchisor shall have an additional option to purchase (on the
terms of the revised offer, if any, and otherwise as set forth herein) during
the thirty (30)-day period following Franchisee’s notification of the expiration
of the ninety (90)-day period or the change to the terms of the offer.   24.8
      Neither Franchisee nor any of its Owners or Affiliates may issue or sell,
or offer to issue or sell, any of Franchisee’s securities or any securities of
any of its Affiliates, regardless of whether such sale or offer would be
required to be registered pursuant to the provisions of the Securities Act of
1933, as amended, or the securities laws of any other jurisdiction and
regardless of the means by which such sale is conducted, directly or indirectly,
or by operation of law (including by merger, consolidation, reorganization or
otherwise) without obtaining Franchisor’s prior consent and complying with all
of its requirements and restrictions concerning use of information about
Franchisor and its Affiliates. Neither Franchisee nor any of its Owners or
Affiliates may issue or sell Franchisee’s securities or the securities of any of
its Affiliates if: (1) such securities would be required to be registered
pursuant to the Securities Act of 1933, as amended, or such securities would be
owned by more than 35 persons; or (2) after such issuance or sale, Franchisee or
such Affiliate would be required to comply with the reporting and information
requirements of the Securities Exchange Act of 1934, as amended. Any memorandum
or other communications circulated in connection with any solicitation of offers
to purchase that would require Franchisor’s consent to Transfer the Franchise
(through whatever form of transaction, whether through direct or indirect sale
of assets or securities, by operation of law or otherwise) shall be subject to
approval by Franchisor.   25. SUCCESSOR FRANCHISE   25.1 Upon expiration of the
Term, Franchisor will grant Franchisee a successor franchise on Franchisor’s
then-current terms if Franchisee and each of its Owners and Affiliates are in
full compliance with the provisions of this Agreement and any other agreements
with Franchisor or any of its Affiliates, and provided that the following
conditions are met:     (a) Franchisee maintains possession of the Site and
agrees to upgrade the STORE to Franchisor’s then-current standards for Krispy
Kreme Stores;     (b)       If Franchisee is unable to maintain possession of
the Site, or if in Franchisor’s judgment the STORE should be relocated, and
Franchisee secures a substitute site approved by Franchisor, Franchisee develops
such site in compliance with Franchisor’s then-current standards for Krispy
Kreme Stores, and continues to operate the STORE at the Site until operations
are transferred to the substitute site;     (c) Franchisee gives Franchisor
written notice of its election to acquire a successor franchise at least six (6)
months but not more than twelve (12) months prior to the expiration of the term
of the Franchise;     (d) Franchisee and its Owners and Affiliates are then in
compliance with all of the terms and conditions of this Agreement and all other
agreements between such parties and Franchisor and its Affiliates, and have been
in substantial compliance with all such agreements throughout their respective
terms;     (e) Franchisee and its Owners will execute the terms and conditions
of the agreements Franchisor then customarily uses in connection with the grant
of successor franchises for Krispy Kreme Stores in the state where the STORE is
located; and     (f) Franchisee and its Owners and Affiliates will execute and
deliver general releases, in form satisfactory to Franchisor, of any and all
claims against Franchisor and its Affiliates, shareholders, officers, directors,
employees, agents, successors, and assigns.   25.2 Once Franchisor receives
notice from Franchisee in accordance with Section 25.1(c) above, Franchisor will
give Franchisee notice, within ninety (90) days after Franchisor’s receipt of
Franchisee’s notice and any supporting information requested by Franchisor, of
Franchisor’s decision: (a) to grant Franchisee

25

--------------------------------------------------------------------------------


        a successor franchise; (b) to grant Franchisee a successor franchise on
the condition that deficiencies of the STORE, and/or in its operation of the
STORE, or such other matters as Franchisor may indicate are deficient in its
sole discretion are corrected; or (c) not to grant Franchisee a successor
franchise. If Franchisor’s notice states that Franchisee must cure certain
deficiencies of the STORE, its operation or otherwise as a condition to the
grant of a successor franchise, Franchisee will have thirty (30) days from the
receipt of such notice to cure such deficiencies. If Franchisee does not cure
such deficiencies, Franchisor will give Franchisee written notice of a decision
not to grant a successor franchise, based upon Franchisee failure to cure such
deficiencies, within thirty (30) days after the expiration of the cure period,
provided, however, that Franchisor will not be required to give Franchisee such
notice if Franchisor decides not to grant Franchisee a successor franchise due
to Franchisee’s breach of this Agreement during the cure period or the thirty
(30) day period thereafter.   26. TERMINATION OF FRANCHISE   26.1 Franchisee is
in material breach of this Agreement, and this Agreement will automatically
terminate without notice, at Franchisor’s discretion, if: (a) Franchisee becomes
insolvent by reason of its inability to pay its debts as they mature; (b)
Franchisee is adjudicated bankrupt or insolvent; (c) Franchisee files a petition
in bankruptcy, reorganization or similar proceeding under the bankruptcy laws of
the United States or has such a petition filed against Franchisee, which is not
discharged within thirty (30) days; (d) a receiver or other custodian, permanent
or temporary, is appointed for Franchisee’s business, assets or property; (e)
Franchisee requests the appointment of a receiver or makes a general assignment
for the benefit of creditors; (f) a final judgment against Franchisee in the
amount of Fifty Thousand Dollars ($50,000.00) or more remains unsatisfied of
record for sixty (60) days or longer; (g) Franchisee’s bank accounts, property
or accounts receivable are attached; (h) execution is levied against
Franchisee’s business or property; (i) suit is filed to foreclose any lien or
mortgage against any of Franchisee’s assets and such suit is not dismissed
within thirty (30) days; (j) Franchisee voluntarily dissolves or liquidates or
has a petition filed for corporate or partnership dissolution and such petition
is not dismissed within thirty (30) days; or (k) Franchisee’s assets, property
or interest are “blocked” under any law, ordinance or regulation relating to
terrorist activities or if Franchisee is otherwise in violation of any such law,
ordinance or regulation.   26.2 In addition to Franchisor’s right to terminate
pursuant to other provisions of this Agreement and under applicable law,
Franchisor has the right to terminate this Agreement, effective upon delivery of
notice of termination to Franchisee, if Franchisee or any of its Principal
Owners or Affiliates:     (a) opens the STORE in violation of Section 11.1;    
(b) abandons or fails actively to operate the STORE for five (5) consecutive
days, unless a closing of the STORE has been approved by Franchisor;     (c)
makes any material misstatement or omission in the Franchise Application or in
any other information, report, or summary provided to Franchisor at any time;  
  (d) suffers cancellation or termination of the lease or sublease for the
STORE;     (e) is convicted of, or pleads no contest to, a felony or other crime
or offense that Franchisor believes, in its sole judgment, may adversely affect
the System or the goodwill associated with the Marks;     (f) makes an
unauthorized Transfer of the Franchise;     (g) makes any unauthorized use or
disclosure of any Confidential Information or uses, duplicates or discloses any
portion of the System Standards Manuals in violation of this Agreement;     (h)
      fails or refuses to comply with any mandatory specification, standard, or
operating procedure prescribed by Franchisor relating to the cleanliness or
sanitation of the STORE or violates any applicable health, safety or sanitation
law, ordinance or regulation that Franchisor in its sole judgment believes may
pose harm to the public or to its reputation, and does not correct such failure,
refusal or violation within 24 hours after written notice thereof is delivered
to Franchisee;

26

--------------------------------------------------------------------------------


        (i)       fails to report accurately Net Sales, to establish, maintain
and/or have sufficient funds available in the Account as required by Section
13.3 or fails to make payment of any amounts due Franchisor or any of its
Affiliates, and does not correct such failure within ten (10) days after written
notice of such failure is delivered to Franchisee;     (j) fails to make a
timely payment of any amount due to a supplier unaffiliated with Franchisor
(other than payments which are subject to bona fide dispute), and does not
correct such failure within thirty (30) days after Franchisor delivers to
Franchisee notice of such failure to comply;     (k) fails to comply with any
other provision of this Agreement or any other mandatory specification, standard
or operating procedure or other obligation prescribed in the System Standards
Manuals and does not correct such failure within thirty (30) days after notice
of such failure to comply is delivered to Franchisee; or     (l) fails on three
(3) or more separate occasions within any period of twelve (12) consecutive
months to submit when due reports or other data, information or supporting
records or to pay when due Royalties, Brand Fund contributions or other payments
due Franchisor, any of its Affiliates or any unaffiliated suppliers or otherwise
fails to comply with this Agreement or any mandatory specification, standard or
operating procedure or other obligation prescribed in the System Standards
Manuals, whether or not such failure is corrected after notice is delivered to
Franchisee.     Franchisor has no obligation whatsoever to refund any portion of
the Initial Franchise Fee upon any termination.   26.3 Franchisor has the
option, but not the obligation, to cure any of Franchisee’s default under
Section 26.2. If Franchisor chooses to exercise such option, then within five
(5) days of the date Franchisor sends Franchisee notice of Franchisor’s expenses
incurred in curing Franchisee’s default, Franchisee shall reimburse Franchisor
for all such expenses.   27. EFFECT OF TERMINATION OR EXPIRATION   27.1 Within
ten (10) days after the effective date of termination or expiration (without
renewal) of this Agreement, Franchisee must pay Franchisor and its Affiliates
all Royalties, Brand Fund contributions, amounts owed for purchases from
Franchisor or its Affiliates, interest due on any of the foregoing and all other
amounts owed to Franchisor or its Affiliates which are then unpaid.   27.2 Upon
the termination or expiration (without renewal) of this Agreement, Franchisee
will:     (a) not directly or indirectly at any time or in any manner use any
Mark, any colorable imitation of any Mark or any other indicia of a Krispy Kreme
Store or Commissary Facility;     (b) take such action as may be required to
cancel all fictitious or assumed name registrations relating to Franchisee’s use
of any Mark;     (c) notify the telephone company and all telephone directory
publishers of the termination or expiration of Franchisee’s right to use any
telephone number and any regular, classified or other telephone directory
listings associated with any Mark and to authorize transfer of the number to
Franchisor or at its direction;     (d) if Franchisor does not exercise its
option to purchase the STORE pursuant to Section 27.5, promptly remove from the
Site, and discontinue using for any purpose, all signs, fixtures, furniture,
decor items, advertising materials, forms and other materials and supplies which
display any of the Marks or any distinctive features, images, or designs
associated with Krispy Kreme Stores or Commissary Facilities and, at
Franchisee’s expense, make such alterations as may be necessary to distinguish
the Site so clearly from its former appearance as a Krispy Kreme Store as to
prevent any possibility of confusion by the public;

27

--------------------------------------------------------------------------------


  (e) immediately cease to use all Confidential Information and return to
Franchisor all copies of the System Standards Manuals and any other confidential
materials which have been loaned to Franchisee;     (f)       immediately
discontinue any mode of communications on the Internet directly or indirectly
relating to the STORE, including any websites or web pages, and immediately take
all steps required by Franchisor to transfer to Franchisor any domain name
associated with the STORE (such as executing a registrant name change agreement
with the applicable registrar). Franchisee irrevocably appoints an authorized
officer of Franchisor as Franchisee’s duly authorized agent and attorney-in-fact
to execute all instruments and take all steps to transfer such domain names;    
(g) immediately discontinue the use of any proprietary software; and     (h)
within thirty (30) days after the effective date of termination or expiration,
furnish evidence satisfactory to Franchisor of Franchisee’s compliance with the
foregoing obligations.   27.3       Upon termination or expiration (without
renewal) of this Agreement, neither Franchisee nor any Restricted Person will,
for a period of two (2) years commencing on the effective date of such
termination or expiration or the date on which Franchisee ceases to conduct its
activities under this Agreement, whichever is later:     (a) have any Ownership
Interest in a Competitive Business located within a radius of ten (10) miles of
the Site or of any other Krispy Kreme Store or Commissary Facility open or under
construction on the effective date of termination or expiration;     (b) perform
services as a director, officer, manager, partner, or supervisory or
management-level employee, of any Competitive Business located within a radius
of ten (10) miles of the Site or of any other Krispy Kreme Store or Commissary
Facility then open or under construction;     (c) perform services as an
employee, consultant, representative, agent or otherwise for a Competitive
Business located within a radius of ten (10) miles of the Site or of any other
Krispy Kreme Store or Commissary Facility then open or under construction, where
such services (i) are substantially similar to those provided to Franchisee; or
(ii) create a relationship between Franchisee or the Restricted Person and such
Competitive Business in which Franchisee or the Restricted Person could be
reasonably expected to benefit, either directly or indirectly, whether
financially or otherwise, from the disclosure of any Confidential Information to
such Competitive Business;     (d) recruit or hire any Person who is
Franchisor’s employee or the employee of any Krispy Kreme Store or Commissary
Facility, or who has been Franchisor’s employee or the employee of any Krispy
Kreme Store or Commissary Facility within the past six (6) months without
obtaining prior written permission from Franchisor and that Person’s employer.
If Franchisor permits Franchisee to hire any such Person, then Franchisee agrees
to pay Franchisor a non-refundable Management Development Fee in the amount of
Twenty-Five Thousand Dollars ($25,000) per hired employee as of the date of
hire; or     (e) induce or attempt to induce any Person who is Franchisor’s
employee or the employee of any Krispy Kreme Store or Commissary Facility to
discontinue working for Franchisor or such Krispy Kreme Store or Commissary
Facility as the case may be.     Franchisee and each of its Owners expressly
acknowledges the possession of skills and abilities of a general nature and
other opportunities for exploiting such skills in other ways, so that
enforcement of the covenants contained in Section 27.3 will not deprive any of
them their personal goodwill or ability to earn a living. If Franchisee or any
of its Owners fails or refuses to abide by any of the foregoing covenants and
Franchisor obtains enforcement in a judicial or arbitration proceeding, the
obligations under the breached covenant will be tolled during the period(s) of
time that the covenant is breached and/or Franchisor seeks to enforce it and
will continue in effect for a period of time ending two (2) years after the date
of the order enforcing the covenant.

28

--------------------------------------------------------------------------------


27.4       Upon termination or expiration (without renewal) of this Agreement,
Franchisor shall have the right, exercisable by giving notice thereof within
thirty (30) days after the date of such termination or expiration, to purchase
(and, if necessary, take possession of and remove from the Site) any and all
equipment used or useable at the STORE (including all equipment that contains or
embodies patents owned by Franchisor or any of its Affiliates) at its net book
value, determined in accordance with generally accepted accounting principles,
consistently applied. This right is separate and apart from Franchisor’s rights
under Section 27.5.   27.5 Upon termination or expiration (without renewal) of
this Agreement, Franchisor shall have the right, exercisable by giving notice
thereof (“Appraisal Notice”) within thirty (30) days after the date of such
termination or expiration, to require that a determination be made of the “Fair
Market Value” (as defined below) of any or all of the assets of the STORE which
Franchisee owns, including inventory of non-perishable products, materials,
supplies, furniture, equipment, signs, and any and all leasehold improvements,
fixtures, building and land, but excluding any cash and short-term investments
and any items not meeting Franchisor’s specifications for Krispy Kreme Stores
(the “Purchased Assets”). Notwithstanding the foregoing, if Franchisee notifies
Franchisor not less than one hundred eighty (180) days nor more than two hundred
seventy (270) days prior to the expiration of this Agreement that Franchisee
does not desire to enter into a successor franchise agreement on expiration,
then Franchisor agrees, if Franchisor desires to exercise its right to purchase,
to give Franchisee the Appraisal Notice at least one hundred twenty (120) days
prior to the date of expiration of this Agreement.   27.6 Upon delivery of the
Appraisal Notice, Franchisee may not sell or remove any of the assets of the
STORE from the Premises (other than in the ordinary course of business) and must
give Franchisor, its designated agents and the “Appraisers” (as defined below)
full access to the STORE and all of Franchisee’s books and records at any times
during customary business hours in order to conduct inventories and determine
the purchase price for the Purchased Assets.   27.7 The Fair Market Value shall
be defined as the amount at which an arm’s length purchaser would be willing to
pay for the Purchased Assets, assuming that the Purchased Assets would be used
for the operation of a Krispy Kreme Store under a valid franchise agreement
reflecting the then-current (or if Franchisor is not offering franchises at that
time, then the most recent) standard terms upon which Franchisor offers
franchises for Krispy Kreme Stores. Under no circumstances will any value be
attributed to any goodwill associated with the Marks or any value attributed to
the System (all of which Franchisee acknowledges to be owned by Franchisor and
its Affiliates). In the first instance, Fair Market Value shall be determined by
consultation between Franchisor and Franchisee. If Franchisee and Franchisor are
unable to agree on the Fair Market Value of the Purchased Assets within fifteen
(15) days after the Appraisal Notice, then Fair Market Value will be determined
by calculating the mean average of three (3) separate appraisals done by three
(3) independent appraisers (“Appraisers”). Franchisor and Franchisee shall each
designate one (1) Appraiser within thirty (30) days of the Appraisal Notice and
the two (2) Appraisers so designated will select a third (3rd) Appraiser within
ten (10) days thereafter. If the two designated Appraisers are unable to select
a third (3rd) Appraiser within such ten (10) days, then the third (3rd)
Appraiser shall be selected, on demand of either party, by the director of the
Regional Office of the American Arbitration Association located nearest to
Winston-Salem, North Carolina.   27.8 Each Appraiser will make his or her
determination and submit a written report (“Appraisal Report”) to Franchisee and
Franchisor as soon as practicable, but in no event more than thirty (30) days
after his or her appointment. Each party may submit in writing to the Appraisers
its judgment of Fair Market Value (together with its reasons therefor and with
copies to each other); however, the Appraisers shall not be limited to these
submissions and may make such independent investigations as they reasonably
determine to be necessary. The Appraisers’ fees and costs shall be borne equally
by the parties.   27.9 Franchisor has the option, exercisable by delivering
notice thereof within thirty (30) days after submission of the last Appraisal
Report (or the date that an agreement is reached, if the parties agree to the
Fair Market Value), to agree to purchase the Purchased Assets at the Fair Market
Value, as so determined. Franchisor shall have the unrestricted right to assign
this option to purchase separate and apart from the remainder of this Agreement.

29

--------------------------------------------------------------------------------


27.10 If Franchisor exercises its option to purchase, the purchase price for the
Purchased Assets will be paid in cash at the closing, which will occur at the
place, time and date Franchisor designates, but not later than sixty (60) days
after the exercise of Franchisor’s option to purchase the Purchased Assets. At
the closing, Franchisor will be entitled to all representations, warranties,
covenants, title insurance policies and other closing documents and post-closing
indemnifications and hold-backs as Franchisor reasonably requires, including:
(a) instruments transferring good and marketable title to the Purchased Assets,
free and clear of all liens, encumbrances, and liabilities, to Franchisor or its
designee, with all sales and other transfer taxes paid by Franchisee; (b) an
assignment of all leases of assets used in the operation of the STORE, including
land, building and/or equipment (or if an assignment is prohibited, a sublease
to Franchisor or its designee for the full remaining term and on the same terms
and conditions as Franchisee’s lease, including renewal and/or purchase
options), provided, however, that if any of Franchisee’s Owners or Affiliates
directly or indirectly owns the land, building and/or equipment of the STORE,
Franchisee will, at Franchisor’s option, cause such Owner or Affiliate to grant
to Franchisor a lease at reasonable and customary rental rates and other terms
prevailing in the community where the STORE is located; and (c) a general
release by Franchisee and its Owners and Affiliates in form and substance
satisfactory to Franchisor.   27.11      If Franchisee cannot deliver clear
title to all of the Purchased Assets, or if there are other unresolved issues,
the closing of the sale may, at Franchisor’s option, be accomplished through an
escrow on such terms and conditions as Franchisor deems appropriate, including
the making of payments, to be deducted from the purchase price, directly to
third parties in order to obtain clear title to all of the Purchased Assets.
Further, Franchisee and Franchisor shall comply with any applicable Bulk Sales
provisions of the Uniform Commercial Code as enacted in the state where the
STORE is located and all applicable state and local sales and income tax
notification and/or escrow procedures. Franchisor has the right to set off
against and reduce the purchase price by any and all amounts owed by Franchisee
or any of its Owners or Affiliates to Franchisor or any of its Affiliates.  
27.12 Upon delivery of the Appraisal Notice and pending (a) determination of
Fair Market Value, (b) Franchisor’s option period, and (c) the closing of the
purchase, Franchisor may authorize continued temporary operations of the STORE
pursuant to the terms of this Agreement, subject to the supervision and control
of one or more of Franchisor’s appointed managers.   27.13 Franchisor’s exercise
of any of its rights under Section 27 will be in addition to and not in
limitation of any other rights and remedies it may have in the event of any
breach or default by Franchisee.   27.14 All the obligations of Franchisee and
its Owners and Affiliates under this Agreement, which expressly or by their
nature survive or are intended to survive the termination or expiration of this
Agreement, will continue in full force and effect subsequent to and
notwithstanding the termination or expiration until they are satisfied in full
or by their nature expire.   28. RELATIONSHIP OF PARTIES/INDEMNIFICATION   28.1
Neither this Agreement nor the dealings of the parties pursuant to this
Agreement shall create any fiduciary relationship or any other relationship of
trust or confidence between the parties hereto. Franchisor and Franchisee, as
between themselves, are and shall be independent contractors.   28.2 Franchisee
understands and agrees that Franchisor may operate and change the System and its
business in any manner that is not expressly and specifically prohibited by this
Agreement. Whenever Franchisor has expressly reserved in this Agreement or is
deemed to have a right and/or discretion to take or withhold an action, or to
grant or decline to grant Franchisee a right to take or withhold an action,
except as otherwise expressly and specifically provided in this Agreement,
Franchisor may make its decision or exercise its right and/or discretion on the
basis of its judgment of what is in its best interests, including its judgment
of what is in the best interests of its franchise network, at the time its
decision is made or its right or discretion is exercised, without regard to
whether: (a) other reasonable alternative decisions or actions could have been
made by Franchisor; (b) Franchisor’s decision or action promotes its financial
or other individual interest; (c) Franchisor’s decision or action applies
differently to Franchisee and one or

30

--------------------------------------------------------------------------------


       more other franchisees or its company-owed operations; or (d)
Franchisor’s decision or the exercise of its right or discretion is adverse to
Franchisee’s interests. In the absence of an applicable statute, Franchisor will
have no liability to Franchisee for any such decision or action. The parties
intend that the exercise of Franchisor’s right or discretion will not be subject
to limitation or review. If applicable law implies a covenant of good faith and
fair dealing in this Agreement, the parties agree that such covenant shall not
imply any rights or obligations that are inconsistent with a fair construction
of the terms of this Agreement and that this Agreement grants Franchisor the
right to make decisions, take actions and/or refrain from taking actions not
inconsistent with Franchisee’s rights and obligations hereunder.     Nothing
contained in this Agreement, nor arising from the conduct of the parties
hereunder, is intended to make either party a general or special agent, joint
venturer, partner or employee of the other for any purpose whatsoever.
Franchisee must conspicuously identify itself in all dealings with customers,
lessors, contractors, suppliers, public officials, employees and others as the
owner of the rights granted hereunder and must place such other notices of
independent ownership on such forms, business cards, stationery, advertising and
other materials as we may require from time to time. Franchisee is solely
responsible for all employment decisions with respect to its personnel,
including hiring, firing, compensation, training, supervision and discipline,
and regardless whether Franchisee receives advise from Franchisor on any of
these subjects.   28.3 Franchisee may not make any express or implied
agreements, warranties, guarantees or representations or incur any debt in
Franchisor’s name or on its behalf or represent that the relationship of the
parties hereto is anything other than that of independent contractors.
Franchisor will not be obligated by or have any liability under any agreements
made by Franchisee with any third party or for any representations made by
Franchisee to any third party. Franchisor will not be obligated for any damages
to any person or property arising directly or indirectly out of the operation of
Franchisee’s business hereunder.   28.4 Franchisor will have no liability for
any sales, use, service, occupation, excise, gross receipts, income, property or
other taxes, whether levied upon Franchisee or the STORE, in connection with the
business Franchisee conducts (except for taxes Franchisor is required by law to
collect from Franchisee with respect to purchases from Franchisor). Payment of
all such taxes is Franchisee’s responsibility.   28.5   Franchisor agrees to
indemnify Franchisee against, and to reimburse Franchisee for, all damages for
which Franchisee is held liable as a result of a claim that Franchisee’s
authorized use of any Mark or of any of Franchisor’s other intellectual property
rights pursuant to and in full compliance with this Agreement infringes on the
rights of another person and, except as provided herein, for all costs
Franchisee reasonably incurs in defending any such claim brought against
Franchisee, provided that Franchisee has timely notified Franchisor of such
claim and provided further that Franchisee and Franchisee’s Principal Owners and
Affiliates are in full compliance with this Agreement and with all other
agreements entered into with Franchisor or any of its Affiliates. HDN
Development Corporation or its agent or assignee, at its sole discretion, is
entitled to prosecute, defend and/or settle any such proceeding arising out of
Franchisee’s use of any Mark or other intellectual property right pursuant to
this Agreement and, if HDN Development Corporation or its agent or assignee
undertakes to prosecute, defend and/or settle any such matter, Franchisor, HDN
Development Corporation or its agent or assignee, has no obligation to indemnify
or reimburse Franchisee for any fees or disbursements of any legal counsel
retained by Franchisee.   28.6  Franchisee agrees to indemnify Franchisor, its
Affiliates and their respective directors, officers, employees, shareholders,
members, managers, agents, successors and assigns (collectively “Indemnified
Parties”), and to hold the Indemnified Parties harmless to the fullest extent
permitted by law, from any and all losses and expenses (as defined below)
incurred in connection with any litigation or other form of adjudicatory
procedure, claim, demand, investigation, or formal or informal inquiry
(regardless of whether it is reduced to judgment) or any settlement thereof
which arises directly or indirectly from, or as a result of, a claim of a third
party against any one or more of the Indemnified Parties, including those in
connection with (a) Franchisee’s failure to perform or breach of any covenant,
agreement, term or provision of this Agreement, (b) Franchisee’s breach of any
representation or warranty contained in this Agreement, (c) Franchisee’s
marketing, promotion, advertisement or sale of any of the products and services
offered by the STORE,

31

--------------------------------------------------------------------------------


       including unfair or fraudulent advertising claims (whether in print
advertising, electronic media or otherwise), and product liability claims, (d)
Franchisee’s development, ownership, operation and/or closing of the STORE, (e)
Franchisee’s failure to pay any amounts owed to a supplier, (f) claims by
Franchisee’s employees (including workers’ or unemployment compensation), (g)
personal injury claims, (h) Franchisee’s failure to comply with any law, and (i)
any allegedly unauthorized service or act, rendered or performed in connection
with this Agreement, (collectively “Event”) and regardless of whether it
resulted from any strict or vicarious liability imposed by law on the
Indemnified Parties. The foregoing indemnity shall apply even if it is
determined that the Indemnified Parties’ negligence caused such loss, liability
or expense, in whole or in part, provided, however, that this indemnity will not
apply to any liability arising from a breach of this Agreement by Franchisor or
with respect to any Indemnified Party whose gross negligence or willful acts
caused such liability (except to the extent that joint liability is involved, in
which event the indemnification provided herein will extend to any finding of
comparative or contributory negligence attributable to Franchisee). The term
“losses and expenses” includes compensatory, exemplary, and punitive damages;
fines and penalties; attorneys’ fees; experts’ fees; court costs; costs
associated with investigating and defending against claims; settlement amounts;
judgments; compensation for damages to our reputation and goodwill; and all
other costs associated with any of the foregoing losses and expenses. Franchisor
agrees to give Franchisee reasonable notice of any event of which Franchisor
becomes aware for which indemnification may be required, and Franchisor may
elect (but is not obligated) to direct the defense thereof, provided that the
selection of counsel shall be subject to Franchisee’s consent, which consent
shall not be unreasonably withheld or delayed. Franchisor may, in its reasonable
discretion, take such actions as Franchisor deems necessary and appropriate to
investigate, defend, or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of the
Indemnified Parties or Krispy Kreme Stores generally, provided however, that any
settlement (to the extent payment is made by Franchisee) shall be subject to
Franchisee’s consent, which consent shall not be unreasonably withheld or
delayed. Further, notwithstanding the foregoing, if the insurer on a policy or
policies obtained in compliance with this Agreement agrees to undertake the
defense of an Event (an “Insured Event”), Franchisor agrees not to exercise its
right to select counsel to defend the Event if such would cause Franchisee’s
insurer to deny coverage. Franchisor reserves the right to retain counsel to
represent Franchisor with respect to an Insured Event at Franchisor’s sole cost
and expense.   28.7   In furtherance of the indemnity contained in Section 28.6,
during the Term, Franchisee agrees to maintain commercial general liability
insurance, product liability coverage, automobile liability insurance, worker’s
compensation insurance, employer’s liability insurance and any other insurance
policies as Franchisor may require from time to time, insuring Franchisee and
the Indemnified Parties against the matters described in Section 28.6, including
claims for bodily and personal injury, death and property damage, among other
things, caused by or occurring in conjunction with the conduct of business by
Franchisee pursuant to this Agreement, under one or more policies of insurance
acceptable to Franchisor and containing minimum liability coverage Franchisor
prescribes from time to time. Each such insurance policy will name Franchisor as
an additional insured and will provide for thirty (30) days’ prior written
notice to Franchisor of any material modification, cancellation, or expiration
of such policy. Each such insurance policy will give Franchisor notice of
default under the policy and the opportunity to cure such default on
Franchisee’s behalf. Simultaneous with the execution of this Agreement,
Franchisee will provide Franchisor with evidence of such insurance; thereafter,
Franchisee will furnish to Franchisor annually and upon the replacement or
material modification of any insurance policy providing the coverage required
under this Agreement, a copy of the certificate of insurance or other evidence
requested by Franchisor that such insurance coverage is continuously in force
without interruption. The maintenance of sufficient insurance coverage (both as
to the type and limits of coverage) for the STORE is Franchisee’s sole
responsibility.   28.8  The terms of Section 28 will survive the termination or
expiration of this Agreement.   29. MISCELLANEOUS   29.1 This Agreement and all
issues arising from or relating to this Agreement shall be governed by and
construed under the laws of the State of North Carolina, provided the foregoing
shall not constitute a waiver of Franchisee’s rights under any applicable
franchise law of another state. Otherwise, in the event

32

--------------------------------------------------------------------------------


       of any conflict of law, North Carolina law will prevail, without regard
to the application of North Carolina conflict of law principles, except that any
North Carolina law regulating the sale of franchises or business opportunities
or governing the relationship of a franchisor and its franchisees will not apply
unless its jurisdictional requirements are met independently without reference
to this section.   29.2   Franchisee and each of its Owners agree that the U.S.
District Court for the Middle District of North Carolina, or if such court lacks
jurisdiction, the Superior Court (or its successor) for Forsyth County North
Carolina, shall be the venue and exclusive forum in which to adjudicate any case
or controversy arising from or relating to this Agreement, or any Development
Agreement, Commissary Facility Agreement or any other Franchise Agreement,
including any guarantees or covenants by Franchisee’s Owners. In the event a
case or controversy is to be heard by the Superior Court (or its successor) for
Forsyth County North Carolina, any party may request that the matter be assigned
to the North Carolina Business Court. Franchisee and each of its Owners
irrevocably submit to the jurisdiction of such courts and waive any objections
to either the jurisdiction of or venue in such courts. Franchisee and each of
its Owners irrevocably waive, to the fullest extent they may lawfully do so, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding and agree that service of process for purposes of any such suit,
action or proceeding need not be personally served or served within the State of
North Carolina but may be served with the same effect as if they were served
within the State of North Carolina, by certified mail or any other means
permitted by law, addressed to Franchisee and its Owners (as applicable) at the
address set forth herein. Nothing contained herein shall affect Franchisor’s
rights to bring a suit, action or proceeding in any other appropriate
jurisdiction, including any suit, action or proceeding brought by Franchisor to
enforce any judgment against Franchisee or any of its Owners entered by a State
or Federal Court.   29.3 Franchisor may obtain at any time in any court of
competent jurisdiction any injunctive relief, including temporary restraining
orders and preliminary injunctions, against conduct or threatened conduct for
which no adequate remedy at law may be available or which may cause Franchisor
irreparable harm. Franchisor may have such injunctive relief, without bond, but
upon due notice, in addition to such further and other relief as may be
available at equity or in law, and Franchisee’s sole remedy in the event of the
entry of such injunction, shall be the dissolution of such injunction, if
warranted, upon hearing duly had (all claims for damages by reason of the
wrongful issuance of any such injunction being expressly waived hereby).
Franchisee and each of its Owners acknowledges that any violation of Sections
16, 17.3, 18, 19, 20, 24.3(j) or 27.3 would result in irreparable injury to
Franchisor for which no adequate remedy at law may be available. Accordingly,
Franchisee and each of its Owners consent to the issuance of an injunction at
Franchisor’s request (without posting a bond or other security) prohibiting any
conduct in violation of any of those sections and agree that the existence of
any claims Franchisee or any of its Owners may have against Franchisor, whether
or not arising herefrom, shall not constitute a defense to the enforcement of
any of those Sections.   29.4 If Franchisor claims in any judicial proceeding
that Franchisee owes Franchisor or any of its Affiliates money or that
Franchisee has otherwise breached this Agreement and Franchisor prevails on such
claims, then Franchisor shall be awarded its costs and expenses incurred in
connection with such proceedings, including reasonable attorneys’ fees.   29.5 
Except with respect to any of Franchisee’s obligations herein regarding the
Confidential Information, the Marks, and any other intellectual property rights
of Franchisor, Franchisor and Franchisee (and its Owners) each waives, to the
fullest extent permitted by law, any right to or claim for any punitive or
exemplary damages against the other. Franchisee and each of its Owners waives,
to the fullest extent permitted by applicable law, the right to recover
consequential damages for any claim directly or indirectly arising from or
relating to this Agreement. FURTHERMORE, THE PARTIES AGREE THAT ANY LEGAL ACTION
IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED TO THE COURT SITTING WITHOUT A
JURY, AND ALL PARTIES WAIVE ANY RIGHT TO HAVE ANY ACTION TRIED BY JURY.

33

--------------------------------------------------------------------------------


29.6 Every part of this Agreement shall be considered severable. If for any
reason any part of this Agreement is held to be invalid, that determination
shall not impair the other parts of this Agreement. If any covenant herein which
restricts competitive activity is deemed unenforceable by virtue of its scope in
terms of geographical area, type of business activity prohibited and/or length
of time, but could be rendered enforceable by reducing any part or all of it,
Franchisee and Franchisor agree that it will be so modified as to remain
enforceable to the fullest extent permissible under applicable law. If any
applicable law requires a greater prior notice of the termination of or refusal
to enter into a successor franchise than is required hereunder, a different
standard of “good cause”, or the taking of some other action not required
hereunder, the prior notice, “good cause” standard and/or other action required
by such law shall be substituted for the comparable provisions hereof. If any
provision of this Agreement or any specification, standard or operating
procedure prescribed by Franchisor is invalid or unenforceable under applicable
law, Franchisor has the right, in its sole discretion, to modify such invalid or
unenforceable provision, specification, standard or operating procedure to the
extent required to make it valid and enforceable.   29.7 Franchisor and
Franchisee may by written instrument signed by the waiving party unilaterally
waive or reduce any obligation of the other under this Agreement. Any waiver
granted by Franchisor shall be without prejudice to any other rights Franchisor
may have, will be subject to continuing review by Franchisor and may be revoked,
in its sole discretion, at any time and for any reason, effective upon delivery
to Franchisee of 10 days’ prior notice. Franchisee and Franchisor shall not be
deemed to have waived any right reserved by this Agreement by virtue of any
custom or practice of the parties at variance with it; any failure, refusal or
neglect by Franchisee or Franchisor to exercise any right under this Agreement
or to insist upon exact compliance by the other with its obligations hereunder;
any waiver, forbearance, delay, failure or omission by Franchisor to exercise
any right, whether of the same, similar or different nature, with respect to
other Krispy Kreme Stores; or the acceptance by Franchisor of any payments due
from Franchisee after any breach of this Agreement.   29.8 The rights of
Franchisor and Franchisee hereunder are cumulative and no exercise or
enforcement by Franchisor or Franchisee of any right or remedy hereunder shall
preclude the exercise or enforcement by Franchisor or Franchisee of any other
right or remedy hereunder which Franchisor or Franchisee is entitled to enforce
by law.   29.9 The language of this Agreement shall be construed according to
its fair meaning and not more strictly against any one party than the other. The
Basic Terms, introduction, personal guarantees and covenants, exhibits,
schedules and riders (if any) to this Agreement are a part of this Agreement,
which constitutes the entire agreement of the parties with respect to the
subject matter hereof. Except as otherwise expressly provided herein, there are
no other oral or written agreements, understandings, representations or
statements relating to the subject matter of this Agreement, other than the
Franchise Disclosure Document, that either party may or does rely on or that
will have any force or effect. Nothing in this Agreement shall be deemed to
confer any rights or remedies on any person or legal entity not a party hereto.
This Agreement shall not be modified except by written agreement signed by both
parties.   29.10 The headings of sections are for convenience only and do not
limit or construe their contents. The word “including” shall be construed to
include the words “without limitation.” The term “Franchisee” is applicable to
one or more persons, a corporation, limited liability company or a partnership
and its owners, as the case may be. If two or more persons are at any time
Franchisee hereunder, whether as partners, joint venturers or otherwise, their
obligations and liabilities to Franchisor shall be joint and several.   29.11
References to a controlling interest in an entity shall mean more than fifty
percent (50%) of the equity and voting control of such entity.   29.12      This
Agreement is binding on the parties hereto and their respective executors,
administrators, heirs, assigns and successors in interest. This Agreement may be
executed in multiple copies, each of which shall be deemed an original. Time is
of the essence in this Agreement.

34

--------------------------------------------------------------------------------


29.13      Whenever this Agreement requires the approval or consent of either
party, the other party shall make written request therefor, and such approval or
consent shall be obtained in writing; provided however, unless specified
otherwise in this Agreement, such party may withhold approval or consent for any
reason or for no reason at all. Furthermore, unless specified otherwise in this
Agreement, no such approval or consent shall be deemed to constitute a warranty
or representation of any kind, express or implied, and the approving or
consenting party shall have no responsibility, liability or obligation arising
therefrom.   29.14 All notices, requests and reports permitted or required to be
delivered by this Agreement shall be deemed delivered: (a) at the time delivered
by hand to the recipient party (or to an officer, director or partner of the
recipient party); (b) one (1) business day after being placed in the hands of a
commercial courier service for guaranteed overnight delivery; or (c) five (5)
business days after placement in the United States Mail by Registered or
Certified Mail, Return Receipt Requested, postage prepaid and addressed to the
party to be notified at its most current principal business address of which the
notifying party has been notified in writing. All payments and reports required
by this Agreement shall be sent to Franchisor at the address identified in this
Agreement unless and until a different address has been designated by written
notice. No restrictive endorsement on any check or in any letter or other
communication accompanying any payment shall bind Franchisor, and its acceptance
of any such payment shall not constitute an accord and satisfaction.   30.
ACKNOWLEDGMENTS   30.1 By initialing below, Franchisee hereby specifically
acknowledges the following:     (a)      Domicile. Franchisee acknowledges that
Franchisee is not a domiciliary or a resident of any state, other than the state
where the STORE is located or, if different, the state listed in the Basic Terms
as Franchisee’s address.       Initials ________/________     (b) Receipt of
Franchise Disclosure Document. Franchisee acknowledges having received
Franchisor’s Franchise Disclosure Document at least fourteen (14) calendar days
before signing a binding agreement or before making any payment to Franchisor or
any of its Affiliates relating to this Agreement. Franchisee has read and
understands Franchisor’s Franchise Disclosure Document.       Initials
________/________     (c) No Inconsistent Representations. Franchisee
acknowledges that no representations have been made to Franchisee which are
inconsistent with information presented in Franchisor’s Franchise Disclosure
Document, and Franchisee has not relied on any representations inconsistent with
or not contained in Franchisor’s Franchise Disclosure Document.       Initials
________/________     (d) Business Risks; Independent Investigation. Franchisee
recognizes that the nature of Krispy Kreme Stores and Commissary Facilities may
change over time, that an investment in a Krispy Kreme Store or Commissary
Facility involves business risks and that the success of the investment is
largely dependent on Franchisee’s own business abilities, efforts and financial
resources. Franchisee has conducted an independent investigation of the business
contemplated by this Agreement and recognizes that the food service industry is
highly competitive.       Initials ________/________     (e) Independent
Counsel. Franchisee acknowledges having had the opportunity to seek independent
counsel concerning the execution of this Agreement and the operation of the
Franchise.       Initials ________/________

35

--------------------------------------------------------------------------------


             (f)      No Guarantee or Assurance. Franchisee has not received
from Franchisor or its representatives or relied on any statement,
representation, guaranty or assurance, express or implied, as to the revenues,
profits or success of the business venture contemplated by this Agreement, nor
has Franchisee received from Franchisor or its representatives any information
from which Franchisee may easily ascertain a specific level or range of actual
or potential sales, income, gross or net profits from franchised or
non-franchised Krispy Kreme Stores or Commissary Facilities.     Initials
________/________

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

KRISPY KREME DOUGHNUT CORPORATION  [FRANCHISEE]      By:          By:   Title:  
  Title:   Dated:     Dated:  


36

--------------------------------------------------------------------------------

EXHIBIT A

TO THE FRANCHISE AGREEMENT BETWEEN
KRISPY KREME DOUGHNUT CORPORATION
AND

_______________________________
DATED _______________, ________

FRANCHISEE INFORMATION

1.     Form of Entity of Franchisee.    

(a) Corporation or Limited Liability Company. Franchisee was organized on
___________, _________ under the laws of the State of ______. Its Federal
Identification Number is ________________. It has not conducted business under
any name other than its corporate or company name. The following is a list of
all of Franchisee’s directors and officers or managing members as of 
_______________, _______.


       Name of Each Director/Officer/Managing Member                 Position(s)
Held                                                                            


      

(b) Partnership. Franchisee is a [general] [limited] partnership formed on
___________, _________ under the laws of the State of _______. Its Federal
Identification Number is ______________________. It has not conducted business
under any name other than its partnership name. The following is a list of all
of Franchisee ‘s general partners as of, ___________, _________.



       Name of Each General Partner         


A-1

--------------------------------------------------------------------------------


2.     Owners. Franchisee and each of its Owners represents and warrants that
the following is a complete and accurate list of all Owners of Franchisee,
including the full name and mailing address of each Owner, and fully describes
the nature and extent of each Owner’s interest in Franchisee. Franchisee and
each Owner as to his/her ownership interest, represents and warrants that each
Owner is the sole and exclusive legal and beneficial owner of his/her ownership
interest in Franchisee, free and clear of all liens, restrictions, agreements
and encumbrances of any kind or nature, other than those required or permitted
by this Agreement.  

       Owner’s Name and Mailing Address                  Percentage and Nature
of Ownership Interest                     


Submitted by Franchisee and
Accepted by Franchisor and
made a part of the Franchise
Agreement as of_____, ___.


KRISPY KREME DOUGHNUT CORPORATION,          (Name of corporation, limited
liability a North Carolina corporation company or partnership)     By:     By:  
  Print Name:   Print Name:   Title:     Title:             By:         Print
Name:     Title:           Owners:         (Signature)         (Print Name)    
    (Signature)         (Print Name)  


A-2

--------------------------------------------------------------------------------

EXHIBIT B

TO THE FRANCHISE AGREEMENT BETWEEN
KRISPY KREME DOUGHNUT CORPORATION
AND

________________________________
DATED _______________, ________

PRINCIPAL OWNERS’ PERSONAL GUARANTY OF
FRANCHISEE’S OBLIGATIONS (“Guaranty”)

     In consideration of, and as an inducement to, the execution of the Krispy
Kreme Doughnut Corporation Franchise Agreement dated as of _______________,
_________ (the “Agreement”) by and between KRISPY KREME DOUGHNUT CORPORATION
(“Franchisor”), and ____________ (“Franchisee”), each of the undersigned
Principal Owners of a ten percent (10%) or greater interest in Franchisee hereby
personally and unconditionally: (a) guarantees to Franchisor and its successors
and assigns, for the term of the Agreement and thereafter as provided in the
Agreement, that Franchisee shall punctually pay and perform each and every
undertaking, agreement and covenant set forth in the Agreement (and any
amendments) and that each and every representation of Franchisee made in
connection with the Agreement (and any amendments) are true, correct and
complete in all respects at and as of the time given; and (b) agrees personally
to be bound by each and every provision in the Agreement (and any amendments).

     Each of the undersigned waives: (a) acceptance and notice of acceptance by
Franchisor of the foregoing undertakings; (b) notice of demand for payment of
any indebtedness or nonperformance of any obligations hereby guaranteed; (c)
protest and notice of default to any party with respect to the indebtedness or
nonperformance of any obligations hereby guaranteed; (d) any right that the
undersigned may have to require that an action be brought against Franchisee or
any other person as a condition of liability; (e) notice of any amendment to the
Agreement; (f) any and all other notices and legal or equitable defenses to
which that the undersigned may be entitled; and (g) the provisions of N.C.
General Statutes § 26.7 et seq.

     Each of the undersigned consents and agrees that: (a) the undersigned’s
direct and immediate liability under this guaranty shall be joint and several;
(b) the undersigned shall render any payment or performance required under the
Agreement upon demand if Franchisee fails or refuses to do so punctually; (c)
such liability shall not be contingent or conditioned upon pursuit by Franchisor
of any remedies against Franchisee or any other person; and (d) such liability
shall not be diminished, relieved or otherwise affected by any extension of
time, credit or other indulgence which Franchisor may from time to time grant to
Franchisee or to any other person including the acceptance of any partial
payment or performance or the compromise or release of any claims, none of which
shall in any way modify or amend this guaranty, which shall be continuing and
irrevocable until satisfied in full.

     Each of the undersigned agrees that the U.S. District Court for the Middle
District of North Carolina, or if such court lacks jurisdiction, the Superior
Court (or its successor) for Forsyth County North Carolina, shall be the venue
and exclusive forum in which to adjudicate any case or controversy arising from
or relating to this Guaranty. In the event a case or controversy is to be heard
by the Superior Court (or its successor) for Forsyth County North Carolina, any
party may request that the matter be assigned to the North Carolina Business
Court. Each of the undersigned irrevocably submits to the jurisdiction of such
courts and waives any objections to either the jurisdiction of or venue in such
courts. Each of the undersigned irrevocably waives, to the fullest extent he/she
may lawfully do so, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding and agrees that service of process for purposes
of any such suit, action or proceeding need not be personally served or served
within the State of North Carolina but may be served with the same effect as if
the undersigned were served within the State of North Carolina, by certified
mail or any other means permitted by law addressed to the undersigned at the
address set forth herein. Nothing contained herein shall affect Franchisor’s
rights to bring a suit, action or proceeding in any other appropriate
jurisdiction, including any suit, action or proceeding brought by Franchisor to
enforce any judgment against the undersigned entered by a State or Federal
Court.

B-1

--------------------------------------------------------------------------------

     Each of the undersigned waives all rights to payments and claims for
reimbursement or subrogation which any of the undersigned may have against
Franchisee arising as a result of the undersigned’s execution of and performance
under this Guaranty.

     IN WITNESS WHEREOF, each of the undersigned has hereunto affixed his/her
signature as of the _____day of ________, _____.

PERCENTAGE OF OWNERSHIP  GUARANTOR(S)  INTERESTS IN FRANCHISEE             
(Signature)          (Print Name)            (Address)            (Signature)   
      (Print Name)            (Address)            (Signature)          (Print
Name)            (Address)            (Signature)            (Print Name)       
    (Address)  Subscribed and sworn to before me   this _____ day of _________,
_____.     Notary Public      My Commission expires:________   


B-2

--------------------------------------------------------------------------------

EXHIBIT C

TO THE FRANCHISE AGREEMENT BETWEEN
KRISPY KREME DOUGHNUT CORPORATION
AND

______________________________
DATED ______________, ________

INVESTOR PERSONAL COVENANTS REGARDING
CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION

     In conjunction with your investment in __________ (“Franchisee”) a
______________, the undersigned _________________ (“Owner”), acknowledges and
agrees as follows:

1. Franchisee owns and operates a Krispy Kreme Store pursuant to a franchise
agreement dated ____________________, _________ (“Franchise Agreement”) with
Krispy Kreme Doughnut Corporation (“Franchisor”), which Franchise Agreement
requires persons with legal or beneficial ownership interests in Franchisee to
be personally bound by the confidentiality and noncompetition covenants
contained in the Franchise Agreement. All capitalized terms contained herein
shall have the same meaning set forth in the Franchise Agreement.

2. Owner owns or intends to own a __________________ percent (__ %) legal or
beneficial ownership interest in Franchisee and acknowledges and agrees that the
execution of this Agreement is a condition to Franchisee’s ability to enter into
the Franchise Agreement and/or Owner’s ability to invest in Franchisee. Owner
has received good and valuable consideration for executing this Agreement.
Franchisor may enforce this Agreement directly against Owner.

3. Owner may gain access to information comprising Franchisor’s Confidential
Information as a result of investing in Franchisee. The Confidential Information
is proprietary and includes Franchisor’s trade secrets. Owner hereby agrees that
while Owner has a legal or beneficial ownership interest in Franchisee and
thereafter, Owner: (a) will not use the Confidential Information in any other
business or capacity; (b) will maintain the confidentiality of the Confidential
Information; and (c) will not make unauthorized copies of any portion of the
Confidential Information, whether through electronic media, writings, or other
tangible or intangible means of expression. Without limiting the foregoing,
Owner (i) acknowledges that he/she may have access to Franchisor’s material
non-public information and that of its parent, Krispy Kreme Doughnut Inc.
(“KKDI”), and that the securities laws prohibit trading in KKDI securities while
in possession of such information, and (ii) agrees to refrain from trading in
KKDI securities in violation of such laws. If Owner ceases to have an interest
in Franchisee, Owner must deliver to Franchisor any such Confidential
Information in his/her possession or control.

4. Notwithstanding anything to the contrary contained herein and provided Owner
has obtained Franchisor’s prior written consent, the restrictions on Owner’s
disclosure and use of the Confidential Information will not apply to the
following:

     (a)      information, methods, procedures, techniques and knowledge which
are or become generally known in the food service business, other than through
disclosure (whether deliberate or inadvertent) by Franchisee, Franchisee’s
Owners, agents, or employees; and   (b) the disclosure of the Confidential
Information in judicial, arbitration or administrative proceedings to the extent
that Owner is legally compelled to disclose such information, provided Owner has
notified Franchisor prior to such disclosure and has used its best efforts to
obtain, and has afforded Franchisor sufficient opportunity to seek an
appropriate protective order and obtain, assurances satisfactory to Franchisor
of confidential treatment for the information required to be so disclosed.

C-1

--------------------------------------------------------------------------------

5. Owner acknowledges and agrees that Franchisor would be unable to (a) protect
the Confidential Information against unauthorized use or disclosure; (b)
preserve the prestige, integrity, and goodwill of the Products, Marks, and
System; or (c) encourage the free exchange of ideas and information among Krispy
Kreme Stores and Commissary Facilities if franchisees and owners of Krispy Kreme
Stores and Commissary Facilities or their owners were permitted to engage in or
benefit from certain competitive activities. Therefore, except as expressly
authorized by another written agreement with Franchisor, Owner agrees that
during the term of the Franchise Agreement or during such time as Owner has an
Ownership Interest in Franchisee (whichever is shorter), without Franchisor’s
prior written consent, Owner shall not directly or indirectly (including through
a Restricted Person):

     (i)      have any Ownership Interest in a Competitive Business;   (ii)
perform services as a director, officer, manager, partner, or supervisory or
management-level employee, of any Competitive Business;   (iii) perform services
as an employee, consultant, representative, agent or otherwise for a Competitive
Business, where such services could be reasonably expected to benefit, either
directly or indirectly, whether financially or otherwise, from the disclosure of
any Confidential Information to such Competitive Business;   (iv) recruit or
hire any Person who is Franchisor’s employee or the employee of any Krispy Kreme
Store or Commissary Facility, or who has been Franchisor’s employee or the
employee of any Krispy Kreme Store or Commissary Facility within the past six
(6) months without obtaining prior written permission from Franchisor and that
Person’s employer. If Franchisor permits Owner to hire any such Person, then
Owner agrees to pay Franchisor a non-refundable Management Development Fee in
the amount of Twenty-Five Thousand Dollars ($25,000) per hired employee as of
the date of hire; or   (v) induce or attempt to induce any Person who is
Franchisor’s employee or the employee of any Krispy Kreme Store or Commissary
Facility to discontinue working for Franchisor or such Krispy Kreme Store or
Commissary Facility as the case may be.

6. Upon termination of the Franchise Agreement or Owner’s Ownership Interest in
Franchisee (whichever first occurs), Owner shall not directly or indirectly
(including through a Restricted Person), for a period of two (2) years
commencing on the effective date of such termination:

     (a)      have any Ownership Interest in a Competitive Business located
within a radius of ten (10) miles of the Site or of any other Krispy Kreme Store
or Commissary Facility then open or under construction;   (b) perform services
as a director, officer, manager, partner, or supervisory or management-level
employee, of any Competitive Business located within a radius of ten (10) miles
of the Site or of any other Krispy Kreme Store or Commissary Facility then open
or under construction;   (c) perform services as an employee, consultant,
representative, agent or otherwise for a Competitive Business located within a
radius of ten (10) miles of the Site or of any other Krispy Kreme Store or
Commissary Facility then open or under construction, where such services could
be reasonably expected to benefit, either directly or indirectly, whether
financially or otherwise, from the disclosure of any Confidential Information to
such Competitive Business;   (d) recruit or hire any Person who is Franchisor’s
employee or the employee of any Krispy Kreme Store or Commissary Facility or who
has been Franchisor’s employee or the employee of any Krispy Kreme Store or
Commissary Facility within the past six (6) months without obtaining prior
written permission from Franchisor and that Person’s employer. If Franchisor
permits Owner to hire any such Person, then Owner agrees to pay Franchisor a
non-refundable Management Development Fee in the amount of Twenty-Five Thousand
Dollars ($25,000) per hired employee as of the date of hire; or   (e) induce or
attempt to induce any Person who is Franchisor’s employee or the employee of any
Krispy Kreme Store or Commissary Facility to discontinue working for Franchisor
or such Krispy Kreme Store or Commissary Facility as the case may be.

C-2

--------------------------------------------------------------------------------

7. Owner expressly acknowledges the possession of skills and abilities of a
general nature and the opportunity to exploit such skills in other ways, so that
enforcement of the covenants contained in Sections 5 and 6 of these covenants
will not deprive him/her of his/her personal goodwill or ability to earn a
living. If any covenant herein which restricts competitive activity is deemed
unenforceable by virtue of its scope or in terms of geographic area, type of
business activity prohibited and/or length of time, but could be rendered
enforceable by reducing any part or all of it, Owner agrees that it will be
enforced to the fullest extent permissible under applicable law and public
policy. Franchisor may obtain in any court of competent jurisdiction any
injunctive relief, including temporary restraining orders and preliminary
injunctions, against conduct or threatened conduct for which no adequate remedy
at law may be available or which may cause it irreparable harm. Owner
acknowledges that any violation of Sections 4, 5, or 6 of these covenants would
result in irreparable injury for which no adequate remedy at law may be
available. If Franchisor files a claim to enforce this Agreement and prevails in
such proceeding, Owner agrees to reimburse Franchisor for all its costs and
expenses, including reasonable attorneys’ fees.

8. Owner agrees that the U.S. District Court for the Middle District of North
Carolina, or if such court lacks jurisdiction, the Superior Court (or its
successor) for Forsyth County North Carolina, shall be the venue and exclusive
forum in which to adjudicate any case or controversy arising from or relating to
these covenants. In the event a case or controversy is to be heard by the
Superior Court (or its successor) for Forsyth County North Carolina, any party
may request that the matter be assigned to the North Carolina Business Court.
Owner irrevocably submits to the jurisdiction of such courts and waives any
objections to either the jurisdiction of or venue in such courts. Owner
irrevocably waives, to the fullest extent he or she may lawfully do so, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding and agrees that service of process for purposes of any such suit,
action or proceeding need not be personally served or served within the State of
North Carolina but may be served with the same effect as if he or she were
served within the State of North Carolina, by certified mail or any other means
permitted by law, addressed to Owner at the address set forth herein. Nothing
contained herein shall affect Franchisor’s rights to bring a suit, action or
proceeding in any other appropriate jurisdiction, including any suit, action or
proceeding brought by Franchisor to enforce any judgment against Owner entered
by a State or Federal Court.

9. If Franchisor claims in any judicial proceeding that Owner has breached any
of the covenants contained herein, and Franchisor prevails on such claims, then
Franchisor shall be awarded its costs and expenses incurred in connection with
such proceedings, including reasonable attorneys’ fees.

     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Agreement on the ___ day of _________, ______.

OWNER      (Signature)        (Print Name)        (Address) 


C-3

--------------------------------------------------------------------------------

EXHIBIT D

TO THE FRANCHISE AGREEMENT BETWEEN
KRISPY KREME DOUGHNUT CORPORATION
AND

______________________________
DATED ______________, ________

Automatic Debit Notification (ADN) Program
Authorization for ACH Debits or Credits

The undersigned Franchisee hereby authorizes Krispy Kreme Doughnut Corporation
(“KKDC”) to initiate debit and/or credit entries via the Automated Clearing
House (ACH) to the bank account established with the bank shown below. This
authority is to remain in full and force and effect until the bank has received
written notification from Franchisee of the termination of such authority and
such termination has been confirmed in writing by KKDC.



BANK NAME           City, State        Bank Transit/ABA Number  Bank Account
Number           Franchisee (Print Name)          By:         Title:       
Date:   


D-1

--------------------------------------------------------------------------------

EXHIBIT E

TO THE FRANCHISE AGREEMENT BETWEEN
KRISPY KREME DOUGHNUT CORPORATION
AND

______________________________
DATED______________, ________

AUTHORIZED OFF-PREMISES SALES

     By signing below, Franchisor authorizes Franchisee to make sales of the
specified Products to the following locations on a non-exclusive basis from
Store Number ______located at ___________________________. Capitalized terms
used herein shall have the meanings ascribed to them in the Franchise Agreement
for Store Number ____. Franchisor may impose other terms and conditions from
time to time by written directives. This authorization runs concurrently with
the term of the Franchise Agreement for the store and terminates automatically
and without notification on any termination or expiration of that agreement. In
addition, either party may terminate this authorization, with or without cause,
upon 180-days written notice to the other party.

Products:                                     Locations:                       
  KRISPY KREME DOUGHNUT CORPORATION  FRANCHISEE    By:     By:       Its:   Its:
      Date:     Date:    


E-1

--------------------------------------------------------------------------------